Exhibit 10.17

 

Paradise Shoppes of Largo

Largo, Florida

Fifth Amendment to Agreement

 

FIFTH AMENDMENT TO AGREEMENT

 

THIS FIFTH AMENDMENT TO AGREEMENT (the “Fifth Amendment”) is made and entered
into as of the 28th day of September, 2005, by and between WIN-Ulmerton, Ltd., a
Florida limited partnership (“Seller”) and Inland Real Estate Acquisitions,
Inc., an Illinois corporation (“Purchaser”).

 

WITNESSETH:

 

WHEREAS, Seller and Purchaser entered into that certain Agreement of Purchase
and Sale of Shopping Center dated May 31, 2005, (“the Agreement”), as amended,
for the sale and purchase of the property commonly known as Paradise Shoppes of
Largo shopping center located in Largo, Florida as legally described by the
Agreement (the “Property”).

 

WHEREAS, Purchaser and Seller have mutually agreed to amend certain provisions
of the Agreement.

 

NOW THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Purchaser and Seller agree as follows:

 

1.     Section 2(a) of the Agreement is hereby amended and restated as follows:
“The closing of the transaction contemplated by this Agreement (the “Closing”)
shall occur at the office of the Earnest Money Escrowee (as hereinafter defined)
or by mail-away closing on October 17, 2005.”

 

2.     This Fifth Amendment may be executed in one or more counterparts, each of
which shall constitute an original and all of which taken together shall
constitute one Fifth Amendment. Each person executing this Fifth Amendment
represents that such person has full authority and legal power to do so and bind
the party on whose behalf he or she has executed this Fifth Amendment.   Any
counterpart to this Fifth Amendment may be executed by facsimile copy and shall
be binding on the parties.

 

3.     The remaining terms and conditions of the Agreement remain unmodified and
in full force and effect.

 

* * * * *

 

--------------------------------------------------------------------------------


 

 

Seller:

 

 

 

WIN-Ulmerton, Ltd., a Florida limited partnership

 

 

 

By: PDG II, Inc., a Florida corporation, its General

 

Partner

 

 

 

By:

/s/ Spiro A. Comitos

 

 

Name:

  Spiro A. Comitos

 

 

Title:

    Vice President

 

 

 

 

 

 

Buyer:

 

 

 

INLAND REAL ESTATE ACQUISITIONS,

 

INC., an Illinois corporation

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

Name:

  [ILLEGIBLE]

 

 

Title:

     President

 

 

2

--------------------------------------------------------------------------------


 

FOURTH AMENDMENT TO AGREEMENT

 

THIS FOURTH AMENDMENT TO AGREEMENT (the “Fourth Amendment”) is made and entered
into as of the 10th day of August, 2005, by and between WIN-Ulmerton, Ltd., a
Florida limited partnership (“Seller”) and Inland Real Estate Acquisitions,
Inc., an Illinois corporation (“Purchaser”).

 

WITNESSETH:

 

WHEREAS, Seller and Purchaser entered into that certain Agreement of Purchase
and Sale of Shopping Center dated May 31, 2005, as amended (“the Agreement”),
for the sale and purchase of the property commonly known as Paradise Shoppes of
Largo shopping center located in Largo, Florida as legally described by the
Agreement (the “Property”).

 

WHEREAS, Purchaser and Seller have mutually agreed to amend certain provisions
of the Agreement.

 

NOW THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Purchaser and Seller agree as follows:

 

1.    Section 7(a) of the Agreement is modified to provide that the Due
Diligence Period is extended through 5:00 P.M. Eastern Standard Time on August
17, 2005. At the expiration of the Due Diligence Period, as extended hereby, if
Buyer does not terminate the Agreement in accordance with the provisions of said
Section 7(a), Buyer shall deposit with Earnest Money Escrowee additional earnest
money in the amount of Five Hundred Thousand and No/100 Dollars ($500,000.00),
which additional earnest money shall be added to and considered as part of the
Earnest Money and will be held and disbursed as set forth in the Agreement.

 

2.    This Fourth Amendment may be executed in one or more counterparts, each of
which shall constitute an original and all of which taken together shall
constitute one Fourth Amendment. Each person executing this Fourth Amendment
represents that such person has full authority and legal power to do so and bind
the party on whose behalf he or she has executed this Fourth Amendment. Any
counterpart to this Fourth Amendment may be executed by facsimile copy and shall
be binding on the parties.

 

3.    The remaining terms and conditions of the Agreement remain unmodified and
in full force and effect.

 

* * * * *

 

--------------------------------------------------------------------------------


 

 

Seller:

 

 

 

WIN-Ulmerton, Ltd., a Florida limited partnership

 

 

 

By: PDG II, Inc., a Florida corporation, its General

 

Partner

 

 

 

By:

/s/ Peter H. Monroe

 

 

Name:

  Peter H. Monroe

 

 

Title:

     Vice President

 

 

 

 

 

 

Buyer:

 

 

 

INLAND REAL ESTATE ACQUISITIONS,

 

INC., an Illinois corporation

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

Name:

  [ILLEGIBLE]

 

 

Title:

     [ILLEGIBLE]

 

 

2

--------------------------------------------------------------------------------


 

THIRD AMENDMENT TO AGREEMENT

 

THIS THIRD AMENDMENT TO AGREEMENT (the “Third Amendment”) is made and entered
into as of the 29th day of July, 2005, by and between WIN-Ulmerton, Ltd., a
Florida limited partnership (“Seller”) and Inland Real Estate Acquisitions,
Inc., an Illinois corporation (“Purchaser”).

 

WITNESSETH:

 

WHEREAS,  Seller and Purchaser entered into that certain Agreement of Purchase
and Sale of Shopping Center dated May 31, 2005, as amended (“the Agreement”),
for the sale and purchase of the property commonly known as Paradise Shoppes of
Largo shopping center located in Largo, Florida as legally described by the
Agreement (the “Property”).

 

WHEREAS, Purchaser and Seller have mutually agreed to amend certain provisions
of the Agreement.

 

NOW THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Purchaser and Seller agree as follows:

 

1.     Section 2(a) of the Agreement is hereby amended and restated in its
entirety as follows: “The closing of the transaction contemplated by this
Agreement (the “Closing”) shall occur at the office of the Earnest Money
Escrowee (as hereinafter defined) or by mail-away closing on or before September
30, 2005.”

 

2.     Section 7(a) of the Agreement is modified to provide that the Due
Diligence Period is extended through 5:00 P.M. Eastern Standard Time on August
10, 2005. At the expiration of the Due Diligence Period, as extended hereby, if
Buyer does not terminate the Agreement in accordance with the provisions of said
Section 7(a), Buyer shall deposit with Earnest Money Escrowee additional earnest
money in the amount of Five Hundred Thousand and No/100 Dollars ($500,000.00),
which additional earnest money shall be added to and considered as part of the
Earnest Money and will be held and disbursed as set forth in the Agreement.

 

3.     With respect to Section 15(a) of the Agreement, the provisions relating
to the “Extended Closing Date” and the “Extension Deposit” are hereby deleted.

 

4.     This Third Amendment may be executed in one or more counterparts, each of
which shall constitute an original and all of which taken together shall
constitute one Third Amendment. Each person executing this Third Amendment
represents that such person has full authority and legal power to do so and bind
the party on whose behalf he or she has executed this Third Amendment. Any
counterpart to this Third Amendment may be executed by facsimile copy and shall
be binding on the parties.

 

--------------------------------------------------------------------------------


 

5.     The remaining terms and conditions of the Agreement remain unmodified and
in full force and effect.

 

* * * * *

 

 

Seller:

 

 

 

WIN-Ulmerton, Ltd., a Florida limited partnership

 

 

 

By: PDG II, Inc., a Florida corporation, its General

 

Partner

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

Name:

  [ILLEGIBLE]

 

 

Title:

     [ILLEGIBLE]

 

 

 

 

 

 

Buyer:

 

 

 

INLAND REAL ESTATE ACQUISITIONS,

 

INC., an Illinois corporation

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

Name:

  [ILLEGIBLE]

 

 

Title:

     President

 

 

2

--------------------------------------------------------------------------------


 

SECOND AMENDMENT TO AGREEMENT

 

THIS SECOND AMENDMENT TO AGREEMENT (the “Second Amendment”) is made and entered
into as of the 15th day of July, 2005, by and between WIN-Ulmerton, Ltd., a
Florida limited partnership (“Seller”) and Inland Real Estate Acquisitions,
Inc., an Illinois corporation (“Purchaser”).

 

WITNESSETH:

 

WHEREAS, Seller and Purchaser entered into that certain Agreement of Purchase
and Sale of Shopping Center dated May 31, 2005, (“the Agreement”), as amended,
for the sale and purchase of the property commonly known as Paradise Shoppes of
Largo shopping center located in Largo, Florida as legally described by the
Agreement (the “Property”).

 

WHEREAS, Purchaser and Seller have mutually agreed to amend certain provisions
of the Agreement.

 

NOW THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Purchaser and Seller agree as follows:

 

1.      Section 7(a) of the Agreement is modified to provide that the Due
Diligence Period is extended through 5:00 P.M. Eastern Standard Time on July 31,
2005.

 

2.      This Second Amendment may be executed in one or more counterparts, each
of which shall constitute an original and all of which taken together shall
constitute one Second Amendment. Each person executing this Second Amendment
represents that such person has full authority and legal power to do so and bind
the party on whose behalf he or she has executed this Second Amendment. Any
counterpart to this Second Amendment may be executed by facsimile copy and shall
be binding on the parties.

 

3.      The remaining terms and conditions of the Agreement remain unmodified
and in full force and effect.

 

* * * * *

 

(Signatures on following page)

 

--------------------------------------------------------------------------------


 

 

Seller:

 

 

 

WIN-Ulmerton, Ltd., a Florida limited partnership

 

 

 

By: PDG II, Inc., a Florida corporation, its General

 

Partner

 

 

 

By:

/s/ Peter H. Monroe

 

 

Name:

  Peter H. Monroe

 

 

Title:

     Vice President

 

 

 

 

 

 

Buyer:

 

 

 

INLAND REAL ESTATE ACQUISITIONS,

 

INC., an Illinois corporation

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

Name:

  [ILLEGIBLE]

 

 

Title:

     President

 

 

2

--------------------------------------------------------------------------------


 

AMENDMENT TO AGREEMENT

 

THIS AMENDMENT TO AGREEMENT (the “Amendment”) is made and entered into as of the
30th day of June, 2005, by and between WIN-Ulmerton, Ltd., a Florida limited
partnership (“Seller”) and Inland Real Estate Acquisitions, Inc, an Illinois
corporation (“Purchaser”).

 

WITNESSETH:

 

WHEREAS, Seller and Purchaser entered into that certain Agreement of Purchase
and Sale of Shopping Center dated May 31, 2005, (“the Agreement”), for the sale
and purchase of the property commonly known as Paradise Shoppes of Largo
shopping center located in Largo, Florida as legally described by the Agreement
(the “Property”).

 

WHEREAS, Purchaser and Seller have mutually agreed to amend certain provisions
of the Agreement.

 

NOW THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Purchaser and Seller agree as follows;

 

1.    Section 7(a) of the Agreement is modified to provide that the Due
Diligence Period is extended through 5:00 P.M. Eastern Standard Time on July 15,
2005.

 

2.    This Amendment may be executed in one or more counterparts, each of which
shall constitute an original and all of which taken together shall constitute
one Amendment. Each person executing this Amendment represents that such person
has full authority and legal power to do so and bind the party on whose behalf
he or she has executed this Amendment.  Any counterpart to this Amendment may be
executed by facsimile copy and shall be binding on the parties.

 

3.    The remaining terms and conditions of the Agreement remain unmodified and
in full force and effect.

 

*  *  *  *  *

 

(Signatures on following page)

 

--------------------------------------------------------------------------------


 

 

Seller:

 

 

 

WIN-Ulmerton, Ltd., a Florida limited partnership

 

 

 

By: PDG II, Inc., a Florida corporation, its General

 

Partner

 

 

 

By:

/s/ Peter H. Monroe

 

 

Name:

  Peter H. Monroe

 

 

Title:

     Vice President

 

 

 

 

 

 

Buyer:

 

 

 

INLAND REAL ESTATE ACQUISITIONS,

 

INC., an Illinois corporation

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

Name:

  [ILLEGIBLE]

 

 

Title:

     President

 

 

2

--------------------------------------------------------------------------------


 

AGREEMENT OF PURCHASE AND SALE OF SHOPPING CENTER

(Paradise Shoppes of Largo, Largo, Florida)

 

This Agreement of Purchase and Sale of Real Property (the “Agreement”) is dated
as of the 31st day of May, 2005 (the “Effective Date”) and is entered into by
the following parties:

 

SELLER :              WIN-Ulmerton, Ltd., a Florida limited partnership

 

BUYER :                Inland Real Estate Acquisitions, Inc., or its nominee

 

1.             The Property.

 

The property to be purchased by Buyer shall consist of the following: (a) that
certain real property legally described on Exhibit A attached hereto, consisting
of approximately 5.917 +/- acres of land, and 54,641 square feet of net rentable
square feet, and located at the intersection of Ulmerton Road and Seminole
Boulevard, Largo, Florida and commonly known as the Paradise Shoppes of Largo
shopping center (the “Property”), (b) all of the right, title and interest of
Seller in, to and under all Leases (as defined in subsection 5(a) below) of the
Property, (c) all improvements located upon the Property, (d) all personal
property, if any, owned by Seller and used in connection with the Property, (e)
all shrubs, trees, plants and other landscaping located upon the Property, (f)
all easements, rights of way, and other rights appurtenant to the Property, and
(g) all of the right, title and interest of Seller in and to the name the
Paradise Shoppes of Largo shopping center.

 

2.             Closing; Escrow.

 

(a)   The closing of the transaction contemplated by this Agreement (the
“Closing”) shall occur at the office of the Earnest Money Escrowee (as
hereinafter defined) or by mail-away closing on a date to be determined by
Seller in its sole discretion, in any event not later than August 15, 2005.
Notwithstanding the foregoing, Seller shall have the right to extend the date of
Closing in accordance with the provisions of Section 15(a), below.

 

(b)  The Closing shall occur in accordance with the general provisions of the
usual form of deed and money escrow agreement then in use by the Earnest Money
Escrowee with such special provisions inserted in the escrow agreement as may be
required to conform with this Agreement. Upon the creation of such escrow,
anything herein to the contrary notwithstanding, payment of the Purchase Price
(as hereinafter defined) and delivery of the deed shall be made through the
escrow and the Earnest Money (as hereinafter defined) shall be deposited into
the escrow. Counsel for the respective parties are hereby authorized to execute
the escrow trust instructions, as well as amendments thereto. Each of Seller and
Buyer agrees to comply with the requirements of the Earnest Money Escrowee
relative to closing the transaction contemplated by this Agreement. The cost of
the escrow shall be divided equally between Seller and Buyer.

 

3.             Consideration.

 

The consideration to be paid to Seller by Buyer for the purchase of the Property
(the “Purchase Price”) shall be the sum of Twelve Million Eight Hundred
Forty-Six Thousand and no/ 100 Dollars ($12,846,000.00). The Purchase Price
shall be satisfied as follows:

 

(a)   Buyer shall deposit with Chicago Title and Trust Company, 171 North Clark
Street, Chicago, Illinois attention: Nancy Castro (the “Earnest Money
Escrowee”), an earnest money check in the sum of Two Hundred Fifty Thousand and
no/100 Dollars ($250,000.00) (the “Earnest Money”) for the mutual benefit of the
parties. The disposition of the Earnest Money shall be governed by the terms of
this Agreement from and after the date hereof. In the event the Earnest Money
Escrowee timely receives Buyer’s written notice that Buyer has elected to
terminate this Agreement in accordance with the terms of the Agreement, the
Earnest Money and any interest earned thereon shall be returned to Buyer. At
Buyer’s option, the Earnest Money shall either be applied to the Purchase Price
and paid to Seller in cash at Closing; or the full amount of the Purchase Price
(after adjustments and credits) shall be funded by Buyer and the Earnest Money
shall be released to Buyer.

 

1

--------------------------------------------------------------------------------


 

(b)  At Closing, a cash payment in the amount of the Purchase Price plus or
minus prorations, credits and adjustments as provided in Section 8 and elsewhere
in this Agreement, by wire transfer or other immediately available United States
funds.

 

4.             Inspection Rights

 

From and after the date hereof through the expiration of the Due Diligence
Period (as hereinafter defined), Buyer may cause one or more surveyors,
engineers, architects, auditors, appraisers and/or other experts of its choice
to inspect any documents related to the Property and to inspect, examine,
survey, obtain engineering inspections on, obtain environmental reports for,
appraise, audit and otherwise perform such activities which, in the opinion of
Buyer, are necessary to determine the condition of the Property and to determine
the suitability of the Property for the uses and investment intended by Buyer;
except that, notwithstanding the foregoing, in conducting such activities, Buyer
shall not unreasonably interfere with the business of Seller or the business of
Seller’s tenants. Buyer shall defend, indemnify and hold harmless Seller from
and against any and all liability, loss, cost, expense and damage (including,
without limitation, reasonable attorneys’ fees) suffered or incurred by Seller
and caused by Buyer or its representatives or any of their respective employees
or agents in connection with such activities, and, without limitation of the
foregoing, Buyer shall repair any damage to the Property caused by any such
activities. Buyer shall provide Seller with an insurance certificate prior to
its entry onto the Property for the purposes described by this Section 4. Seller
agrees to make its books and records relating to the Property available for
inspection and audit by Buyer or its agents and Seller further agrees to make
such representations as may be required by Buyer’s auditors in order for such
auditors to issue a certified audit, at Buyer’s sole cost and expense, of the
Property’s operations. Buyer may review and make copies of any of Seller’s
files, books and records relating to the Property. Buyer agrees that all
confidential information received from Seller and relating to the Property shall
be held in confidence (except as disclosure may be required by law) whether or
not this Agreement is terminated for any reason.

 

5.             Seller’s Required Pre-Closing Deliveries

 

Within five (5) days of the Effective Date, Seller shall deliver to Buyer the
following (which, along with the Preliminary Commitment referred to in
subsection 6(a) hereof and the Survey (as hereinafter defined), are referred to
herein as “Pre-Closing Deliveries”), provided such items are in Seller’s
possession or control:

 

(a)   a true and correct copy of the leases described upon the Rent Roll
attached hereto as Exhibit E, and made a part hereof (respectively, the “Lease,”
and collectively, the “Leases”) affecting the Property (and subleases and
license agreements in Seller’s possession) together with all modifications and
amendments thereof;

 

(b)  a certification from Seller (pursuant to the terms of the Rent Roll)
setting forth the name of each tenant at the Property and the date of the Leases
and any modifications or amendments thereto, the amount of rent payable by each
tenant throughout the term of its respective Lease, any concessions granted to
the tenants, the amount of security deposits, if any (or a certification that
Seller is not holding any security deposits), the expiration date of the Leases,
and the existence of any options to renew or extend the term of the Leases or to
purchase all or any part of the Property and such information with respect to
any subtenant if Seller has knowledge thereof;

 

(c)   a certification by Seller that there are no employees of Seller at the
Property;

 

(d)    a certification by Seller that, other than as disclosed to Buyer, there
are no service agreements, maintenance contracts or other similar agreements
affecting the Property;

 

(e)   copies of the most recent tax bill for the Property, together with copies
of any notice of assessments received by Seller, or any other information
relative to taxes assessed against the Property;

 

(f)    copies, if any, of any environmental reports, architectural drawings,
plans and specs or any similar document in Seller’s possession relating to the
Property, or in the alternative, a certification from Seller that no such
reports, drawings, plans or specifications are in Seller’s possession;

 

2

--------------------------------------------------------------------------------


 

(g)   a certification from Seller that there is no personal property of Seller
located at the Property (with the possible exception of hurricane panels which
shall be included in the sale of the Property);

 

(h)   the most current survey of the Property and a copy of the most current
title commitment or owner’s title insurance policy relative to the Property, if
any, that are in Seller’s possession or control;

 

(i)    copies of any insurance policies or certificates insuring the Property,
whether purchased by Seller or by the tenants under the Leases;

 

(j)    copies of certificates of occupancy for each tenant at the Property and
copies of any building code violations received by Seller with respect to the
Property during the last two years and evidence reasonably acceptable to Buyer
that such violations have been or are in the process of being corrected, or a
certification from Seller that it has not received any notice of building code
violations;

 

(k)   the materials described on Buyer’s Due Diligence Checklist, attached
hereto as Exhibit F, and made a part hereof;

 

(1)   as applicable (depending upon the number of years the Property has been
operating), an operating statement for the Property for the two calendar years
prior to the year of the Effective Date hereof, and monthly operating statements
for the Property for each month of the year of the Effective Date. Such
statements shall include reasonable detail of all items of income and expense,
as well as all items of capital expenditures made during the relevant periods;
and

 

(m)  an engagement and representation letter signed by Seller prepared by and
for the benefit of Buyer’s auditors, substantially in the form attached hereto
as Exhibit K, and made a part hereof.

 

6.Title and Survey Matters.

 

(a)   Survey.

 

Buyer shall, as soon as practicable after the Effective Date, obtain an update
to Seller’s existing as-built survey of the Property to Buyer’s specifications
(the “Survey”). The Survey shall indicate whether or not the Property or any
part thereof is located within a flood plain area, and the surveyor shall
prepare and deliver elevation certificates in favor of Buyer. At Buyer’s
request, Seller will reasonably assist Buyer in obtaining the Survey from the
surveyor. The Survey shall be certified to the Title Company, Buyer, Seller,
Buyer’s lender, and Buyer’s grantee, if applicable.

 

(b)   Preliminary Title Report; Permitted Exceptions.

 

Seller shall, as soon as practicable after the Effective Date of this Agreement,
furnish to Buyer and Seller a commitment for Owner’s ALTA Title Insurance,
Marketable Form B, with extended coverage over the general exceptions dated not
sooner than the Effective Date and applicable to the Property (the “Commitment”)
issued by a national title insurance company reasonably acceptable to both Buyer
and Seller (Fidelity National, First American, or Lawyer’s/LandAmerica) (the
“Title Company”) setting forth the state of title to the Property including all
exceptions and restrictions of record including deed restrictions, liens and
covenants. Said Commitment shall indicate that Seller is the sole owner of the
Property and shall indicate the amount of any real estate taxes attributable to
the Property. Along with such Commitment, Buyer shall also be furnished with
copies of all documents affecting the Property as reflected in the Commitment.
In the event any exceptions appear in such Commitment or title documents other
than the standard printed exceptions (which shall be modified in the Owner’s
Title Policy as hereafter provided) or in the Survey referenced in Section 6(a),
above, that are unacceptable to Buyer in its sole discretion, then Buyer shall,
prior to the expiration of the Due Diligence Period (as hereinafter defined),
notify Seller in writing of such fact. Seller may, at Seller’s option, undertake
to eliminate or modify such unacceptable exceptions to the reasonable
satisfaction of Buyer. In the event Seller is unwilling or unable, with the
exercise of due diligence, to satisfy said obligations within twenty (20) days
after said notice, Buyer may, at its option, (i) accept title to the Property
subject to the objections raised by Buyer, without an adjustment in the Purchase
Price, in which event said

 

3

--------------------------------------------------------------------------------


 

objections shall be deemed to be waived for all purposes; or (ii) rescind this
Agreement upon notice to Seller and the Earnest Money Escrowee, whereupon the
Earnest Money shall be immediately returned to Buyer with any accrued interest
thereon and this Agreement shall be of no further force and effect.
Notwithstanding the foregoing, Seller shall be obligated to satisfy any monetary
liens encumbering the Property on or prior to the date of Closing. Further, in
the event Seller undertakes to eliminate or modify any such unacceptable
exceptions within the prescribed twenty (20) day period, and Seller’s completion
of such acts occurs following the expiration of the Due Diligence Period,
Closing shall occur within ten (10) days after the completion of Seller’s
curative acts.

 

(c)  Manner of Conveyance; Identity of Grantee.

 

At Closing, Seller shall deliver to Buyer a Limited Warranty Deed with respect
to the Property. On or prior to five (5) days prior to the Closing date, Buyer
shall, subject to subsection 18(h) below, notify Seller in writing of the
identity of Buyer’s grantee for the Property.

 

(d)  Title Insurance Policy.

 

Seller shall have furnished Buyer with the Commitment as required by Section
6(b) of this Agreement, and such Commitment shall be updated by Seller at
Closing with such update showing no change in the status of title as previously
approved by Buyer, and within thirty (30) days after Closing, Seller shall
provide Buyer with an Owner’s Title Insurance Policy in the amount of the
Purchase Price, together with the endorsements described in Section 9(c)(i),
below, if available under Florida law.

 

7.             Buyer’s Rights to Terminate this Agreement

 

(a)     If Buyer is not satisfied for any reason, or for no reason, in any
respect, in the judgment of Buyer, with the Property, then Buyer may terminate
this Agreement provided that written notice thereof is received by Seller and
Earnest Money Escrowee on or prior to 5:00 P.M., Eastern time on June 30, 2005
(the “Due Diligence Period”).

 

(b)     Upon termination of this Agreement pursuant to this Section 7, (i) the
Earnest Money (and all interest earned thereon, if any) shall immediately be
returned to Buyer by the Earnest Money Escrowee, (ii) neither party shall have
any further liability or obligation to the other except for the Post-Termination
Obligations, as hereinafter defined in subsection 7(c), and (iii) Buyer shall
immediately return to Seller any documents received from Seller during the Due
Diligence Period, and shall thereafter keep all confidential information
received as a result of its inspection in confidence. Nothing contained in
Section 4, or this Section 7, regarding Buyer’s confidentiality obligations
shall prohibit or restrict Buyer from disclosing any confidential information
received by Buyer from Seller to lawyers, accountants, auditors or other
professionals utilized by Buyer as part of its due diligence investigations, or
any lender or due diligence officer or personnel of any broker-dealer for the
sale of securities or as may be required by law.

 

(c)   As used in this Agreement, the “Post-Termination Obligations” shall mean
and refer to the indemnity and repair provisions of Section 4, the indemnity
provisions of Section 14 hereof, and Buyer’s confidentiality obligations
described under Section 4 and subsection 7(b), hereof. Such Post-Termination
Obligations shall survive any termination of this Agreement.

 

8. Prorations and Adjustments

 

The following items shall be prorated and adjusted between Buyer and Seller at
the Closing:

 

(a) Security deposits described by the Leases shall be credited to Buyer at
Closing. Real estate property taxes and assessments due and payable prior to the
date of Closing shall be paid in full on or prior to the Closing date. Real
estate property taxes and assessments accrued and assessed against the Property
but not yet due and payable shall be accounted for and prorated as of the date
of Closing on the basis of the most currently issued (at the time of Closing)
real estate tax bills and the net credit to Buyer shall be paid as a credit
against the Purchase Price. All installments accruing prior to the date of
Closing with respect to statutory taxes, liens or assessments, special or
otherwise, against the Property, certified as of the date of the Closing, shall
be paid by Seller and such items which

 

4

--------------------------------------------------------------------------------


 

are not certified, as of the date of the Closing, and all installments accruing
after the date of Closing, shall be assumed by Buyer. Notwithstanding the
foregoing, Seller hereby represents and warrants to Buyer that Seller has no
knowledge of any special assessments affecting the Property. The real estate
taxes shall be reprorated within ninety (90) days of issuance of the actual tax
bills. In addition, any deposits for real estate taxes (and assessments) made by
any tenant(s) shall be credited to Buyer at Closing and shall be treated as a
like-amount reduction in Buyer’s real estate tax proration. If any general or
special assessment (as contrasted to ad valorem taxes) are payable in
installments, Buyer shall receive a cash credit at Closing for the gross amount
due.

 

(b) Rent, percentage rent and reimbursements for common area maintenance
charges, insurance premiums and other lease charges (other than real estate
taxes and assessments, which shall be accounted for and prorated as provided in
subsection 8(a) above) shall be accounted for and prorated as follows: except as
otherwise provided in this Agreement, Buyer shall be entitled to all rents,
percentage rent, miscellaneous income and reimbursements for common area
maintenance charges, insurance premiums and other lease charges (other than real
estate taxes and assessments) accruing on the date of and after the Closing, and
Seller shall be entitled to all such items, if any, accruing prior to the
Closing. At Closing, Seller shall credit Buyer in an amount equal to the
scheduled rent and reimbursements through me end of the month in which Closing
occurs and Seller shall retain such payments as received from the tenants.
Seller and Buyer further agree that percentage rent for each tenant shall be
prorated as of the Closing based upon the amount of percentage rent, if any,
that was payable by such tenant in the most recently completed percentage rent
year under its Lease as to which the final amount of percentage rent, if any,
that is owing has been determined (but with such adjustments, if any, as Seller
and Buyer mutually and reasonably agree are appropriate due to any change in the
manner of calculation of percentage rent that is owing from such tenant with
respect to any period as to which a proration is applicable). Seller shall not
receive any credit at Closing with respect to any unpaid accrued rents,
percentage rents and reimbursements for common area maintenance charges,
insurance premiums and other lease charges owing from tenants of the Property as
of the Closing date; provided, however, the foregoing provisions shall not apply
to the Seller’s lease with Publix: Super Markets, Inc. (“Publix;” the “Publix
Lease”). Any unpaid accrued rents, percentage rents and reimbursements for
common area maintenance charges, insurance premiums and other lease charges
owing from Publix for the calendar year during which this transaction closes
shall be prorated as of the Closing date and in regard to real estate taxes,
such proration shall be based upon the Property real estate taxes for the prior
calendar year (unless the tax bill for the year of Closing is available). Seller
shall not retain any security deposits or prepaid rent to offset any unpaid
accrued rent or other unpaid amounts. With respect to any such unpaid amounts,
(x) Seller shall retain the right, at its expense, to sue the applicable tenant
for collection of any such unpaid amounts and, to the extent the applicable
lease permits, collection costs and interest (and, in such regard, Buyer agrees
to cooperate reasonably with any efforts by Seller to collect the aforesaid
unpaid amounts (which cooperation shall not include Buyer incurring any third
party costs); provided, however, Seller shall not be entitled to sue for
possession), and (y) if Buyer collects any such unpaid amounts, Buyer shall
promptly pay such amounts to Seller (and in such regard, if Buyer receives any
amount from a tenant of the Property and such tenant specifically informs Buyer
in writing to which lease obligation such payment is to be applied, Buyer shall
so apply such payment; if such tenant does not so inform Buyer relative to how a
particular payment is to be applied, Buyer shall be entitled to apply such
payment first, on account of past due amounts owed to Buyer; second, on account
of current amounts owed to Buyer; and third, on account of past due amounts owed
to Seller). Buyer shall receive a credit at Closing in the amount of any balance
remaining in any Tenant’s common area maintenance escrow account accruing from
the date Seller last reconciled such account with each Tenant, less current
expenses.

 

(c)   Expense prorations. Except insofar as the same constitute expenses pro
ratable under subsection 8(a) or 8(b) above, utility charges and deposits, fuels
and all other items of expense customarily prorated on the transfer of
properties similar to the Property shall be prorated on an accrual basis as of
the Closing date on the basis of the most recent ascertainable bills or on other
reliable information with respect to each item of expense. In the alternative
Seller will provide Buyer with a certification that no additional proratable
items exist with respect to the Property.

 

(d)   For purposes of calculating prorations and adjustments, Buyer shall be
deemed to be in title to the Property, and therefore entitled to income
therefrom and responsible for the expenses thereof, for the entire day on which
the Closing occurs provided that Seller receives the funds due to Seller at
Closing at or prior to 2:00 p.m., Largo, Florida time, on the Closing date, it
being understood and agreed that, if the funds are received after such time on
the Closing date, Seller shall be deemed in title to the Property as aforesaid
for the entire day on which the Closing occurs. Except as otherwise described,
all prorations and adjustments shall be final, except that, in the event

 

5

--------------------------------------------------------------------------------


 

of any computational mistake or error, the parties shall make an appropriate
adjustment(s) in cash between them to correct such mistake or error promptly
after the discovery thereof.

 

(e) The obligations of Buyer and Seller set forth in this Section 8 shall
survive the Closing.

 

9.    Costs to Buyer and Seller; Financing Costs.

 

(a)     Seller shall pay the following:

 

(i)       the cost of recording releases of any mortgage or other liens, or of
any other instruments recorded to correct title defects; and

 

(ii)      the costs of Seller’s counsel.

 

(b)     Buyer shall pay the following:

 

(i)       costs of Buyer’s counsel;

 

(ii)      all recording or filing fees (other than recording fees for which
Seller is responsible as provided in subsection 9(a)(i), above);

 

(iii)     the costs of an appraisal of the Property to be obtained by Buyer;

 

(iv)     the costs of a Phase I environmental site assessment of the Property to
be obtained by Buyer; and

 

(v)      any title charges relating to Buyer’s financing, if any.

 

(c)     Buyer and Seller shall each pay one-half (1/2) of the following:

 

(i)       the costs of the Commitment, the copies of documents of record, the
issuance of the Owner’s Title policy together with all Buyer required
endorsements and the cost of any title curative endorsements;

 

(ii)      all escrow fees;

 

(iii)     all State, County and local or municipal transfer taxes; and

 

(iv)     the costs of the Survey.

 

10. Conditions Precedent to Buyer’s Obligation.

 

Buyer’s obligation to perform under this Agreement is subject to and contingent
upon the following described matters. In the event such conditions are not
satisfied, Buyer may terminate this Agreement by written notice to Seller prior
to Closing, and upon any such termination the Earnest Money shall immediately be
returned to Buyer and this Agreement shall be null and void, except for the
provisions hereof that expressly survive the termination of this Agreement.

 

(a)     Title Condition of the Property.

 

The Title Company’s committing to issue the Title Policy insuring that fee
simple title to the Property is vested in Buyer as required in subsection 6(d)
hereof (as evidenced by a Commitment mark-up delivered to Buyer at Closing).

 

6

--------------------------------------------------------------------------------


 

(b)     Completeness, Truth and Accuracy.

 

The completeness, truth and accuracy in all material respects, of the Rent Roll,
and any certifications, schedules, covenants and statements prepared and
executed by Seller as part of the Pre-Closing Deliveries, the completeness in
all material respects of the Leases delivered by Seller as part of the
Pre-Closing Deliveries, the completeness, truth and accuracy in all material
respects, as of Closing, of the representations of Seller contained in Section
11 hereof, and the performance by Seller, to the extent possible by the date of
Closing, of the covenants contained in Section 11 hereof. It shall be a
condition to Buyer’s obligation to close with respect to the Property that, at
the Closing, Seller shall deliver to Buyer a Certificate that shall confirm the
truth and accuracy in all material respects, as of Closing, of Seller’s
representations contained in this Agreement, and the representations contained
in such certificate, as well as any continuing obligations of Seller hereunder,
shall survive the Closing for a period of twelve (12) months.

 

(c)     Other Conditions.

 

The performance by Seller of all its obligations hereunder in all material
respects, as well as satisfaction of each of the matters described in the
immediately following Sections of this Agreement: (i) 15(a) (Property
tenancies); (ii) 16 (Seller’s obligations regarding Leases; estoppels); and
(iii) ll(d)(ii) (Publix waiver of right of first refusal).

 

(d)     Estoppels.

 

The receipt by Buyer of the tenant and REA estoppel letters described in Section
16(a), hereof.

 

11. Representations and Covenants of Seller

 

Seller hereby makes the following representations and covenants to Buyer with
regard to the Property, all of which representations and covenants shall be
deemed remade as of Closing and shall survive the Closing for a period of twelve
(12) months:

 

(a)   As of the date hereof, (i) Seller, to its knowledge, is not aware of and
has received no building code violation notices with respect to the Property
(other than notices of violations which have been removed or corrected); (ii)
Seller, to its knowledge, is not aware of and has received no notices of any
action or governmental proceeding in eminent domain, or for a zoning change,
which would affect the Property; and (iii) Seller, to its knowledge, is not
aware of any structural problems in the improvements constructed upon the
Property and the interior and exterior structures are in good condition and
repair;

 

(b)   As of the date hereof, there are no leases or rental agreements affecting
the Property other than the Leases delivered by Seller to Buyer pursuant to
subsection 5(a) above. The Leases delivered to Buyer and as identified on the
Rent Roll attached hereto and made a part hereof as Exhibit E (the “Rent Roll”)
are true and correct copies thereof, (except for the Lease with Publix) are
“triple net” and (except for the Lease with Publix) require the tenants
thereunder to pay a pro rata share of taxes, insurance and common area expenses
directly to Seller, as landlord under the Leases. Between the date hereof and
the earlier of the Closing date or the termination of this Agreement, Seller
shall not amend, modify or terminate the Leases, or enter into new leases, of
space at the Property, other than in accordance with subsection 16(b) below. As
of the date hereof, Seller is the holder of all of the landlord’s right, title
and interest in, to and under the Leases. Seller has not received, nor is Seller
aware of, any claim from any tenant under the Leases alleging any type of
default by the landlord under the Leases or demanding any work or payment from
landlord;

 

(c)   Except as may be disclosed in the Pre-Closing Deliveries, there are no
persons employed by Seller in connection with the operation of the Property, and
except as may be disclosed in the Pre-Closing Deliveries, there are no
maintenance, advertising, management, leasing, employment, or service contracts
affecting the Property that will be in effect at Closing unless expressly
assumed in writing by Buyer. Otherwise, Seller shall terminate any such employee
and any such contracts (not expressly assumed by Buyer) at or prior to Closing.
Notwithstanding the foregoing, Seller shall not be required to terminate any
such contract if such termination requires the payment by

 

7

--------------------------------------------------------------------------------


 

Seller of a “termination fee.” A copy of any such agreement shall be provided by
Seller to Buyer within fifteen (15) days of the Effective Date. In such
instance, Buyer shall assume such contract(s) at Closing for a period not to
exceed twelve (12) months from and after Closing.

 

(d)  That (i) Seller has the capacity and requisite authority to enter into and
carry out this Agreement and the transactions contemplated hereby and will
provide evidence thereof to Buyer at Closing; (ii) Seller owns fee simple title
to the Property subject to all matters of record; and (iii) no third party has
any right to purchase all or any part of the Property, except for Publix,
pursuant to a Right of First Refusal set forth in the Publix Lease, Seller
hereby agreeing to deliver the Publix waiver of such right to Buyer (or evidence
of Publix waiver in accordance with the terms of the Publix Lease) prior to the
date of Closing as a condition precedent to the obligations of Buyer hereunder;

 

(e)   Except as otherwise expressly provided herein, Seller shall not further
encumber the Property or any of the improvements or personal property located
thereon. Between the date of this Agreement and the earlier of the Closing date
or the termination of this Agreement, Seller shall not voluntarily create any
exception to title to the Property other than in accordance with subsection
16(b) below;

 

(f)   To the best of Seller’s knowledge, as of the date hereof, there is no
suit, action or arbitration, or legal or other proceeding or governmental
investigation, pending which materially and adversely affects the Property.

 

(g)  To the best of Seller’s knowledge, as of the date hereof, there exists at
the Property no violation of any applicable federal, state or local law,
statute, ordinance, rule or regulation regulating the use, generation, storage,
handling or disposal of any hazardous wastes, toxic, hazardous or dangerous
substances or similar substances or materials defined as hazardous, toxic or
environmentally unsafe under any of the aforesaid laws, statutes, ordinances,
rules or regulations; and

 

(h) No change in the manner of calculation of percentage rent will occur from
the date of delivery of the Pre-Closing Deliveries under Section 5 hereof,
through the date of Closing, except as expressly set forth in the Leases.

 

12. Possession; Closing Documents.

 

(a)   Possession.  Full possession of the Property (subject to the rights of the
tenants under the Leases and any other Permitted Exceptions) shall be delivered
to Buyer by Seller at Closing.

 

(b)   Seller’s Closing Documents.   At Closing, Seller shall deliver, or cause
to be delivered, to Buyer the following, each in form reasonably acceptable to
Buyer:

 

(i)           A Limited Warranty Deed with regard to the Property;

 

(ii)          An Assignment of Leases executed by Seller and in the form of
Exhibit B attached hereto and relating to the Leases (which instrument shall
also be executed by Seller’s managing agent, if any), and the original Leases;

 

(iii)         As to any assignable warranties for materials and workmanship
(e.g. roof, HVAC, and parking lot), copies (hereof and an assignment executed by
Seller of all of its right, title and interest in, to and under the same, and
also the original transfer of such warranties assented to by the material and/or
service provider at no cost or expense to Buyer;

 

(iv)        All as-built plans and specifications, if any, relative to the
Property in the possession or control of Seller;

 

(v)         All certificates of occupancy, building permits and similar
governmental approvals affecting the Property;

 

8

--------------------------------------------------------------------------------


 

(vi)          A Closing and Proration Statement conforming to the proration and
other relevant provisions of this Agreement;

 

(vii)         Letters to the tenants of the Property in the form attached hereto
as Exhibit I, and made a part hereof;

 

(viii)        The tenant estoppel letters and REA estoppel letters required to
be delivered pursuant to subsection 16(a) hereof; and

 

(ix)           Such other documents and instruments as may reasonably be
required by Buyer and the Title Company and which may be necessary to consummate
this transaction and otherwise to effect the agreements of the parties hereto.

 

(c)   Buyer’s Closing Documents.

 

At Closing, Buyer shall deliver, or cause to be delivered, to Seller, the
following in form and substance reasonably acceptable to Seller:

 

(i) Cash on account of the Purchase Price (by wire transfer or other immediately
available United States funds) as required by Section 3 above;

 

(ii) An Assignment and Assumption of the Leases executed by Buyer and in the
form of Exhibit B attached hereto, and relating to the Leases in effect at
Closing;

 

(iii) An assumption by Buyer of the warranties and contracts that are being
assigned to Buyer;

 

(iv) A Closing and Proration Statement conforming to the proration and other
relevant provisions of this Agreement; and

 

(v) Such other documents and instruments as reasonably may be required by Seller
and the Title Company and which may be necessary to consummate this transaction
and otherwise to effect the agreements of the parties hereto.

 

13. Default.

 

(a) Seller Default Discovered Prior to Closing. If, on or before the Closing
date, (x) Buyer is or becomes aware that any of the representations and
warranties made by Seller in this Agreement, or in any document or instrument
executed by Seller and delivered to Buyer in connection with this Agreement or
the Closing hereunder, including the representations made in Section 11 hereof,
are not true and correct, or (y) Buyer is or becomes aware that there is any
material inaccuracy in any, certifications, schedules, covenants or statements
prepared and executed by Seller as part of the Pre-Closing Deliveries, or (z)
Seller has failed to perform in any respect any of the covenants, agreements and
indemnities contained herein or in any of the aforesaid other documents and
instruments to be performed by him, her or it within the time for performance as
specified herein (including Seller’s obligation to close) or therein, then,
provided Buyer has notified Seller in writing of same and Seller has failed to
cure such condition or circumstance or non-performance within five (5) days of
receipt of such notice, Buyer’s remedies on account of any such breach shall be
to:

 

(i) terminate this Agreement by delivering written notice of Buyer’s election to
terminate to Seller and the Earnest Money Escrowee, in which event the Earnest
Money (and all interest thereon) shall be returned immediately to Buyer and
neither Seller nor Buyer shall have any further liability to the other except
for the Post-Termination Obligations; or

 

(ii) complete the purchase of the Property and waive any such Seller defaults;
or

 

9

--------------------------------------------------------------------------------


 

(iii) waive any claim for damages and file an action (the “Specific Performance
Action”) for specific performance of this Agreement to compel Seller to close,
and Buyer shall be entitled to reimbursement for all of its costs and expenses,
including reasonable attorneys’ fees, incurred in connection with such Specific
Performance Action, if it prevails.

 

(b) Buyer Default. In the event that Buyer shall have failed to perform in any
material respect any of the covenants, agreements and indemnities contained
herein to be performed by Buyer within the time for performance as specified
herein (including Buyer’s obligation to close), and provided Seller has notified
Buyer in writing of the same and Buyer has failed to cure such condition or
circumstance or non-performance within five (5) days of receipt of such notice,
Seller’s sole remedy on account thereof shall be to terminate this Agreement by
delivering written notice of its election to so terminate to Buyer, in which
event the Earnest Money (not including any interest earned thereon, which shall
be paid to Buyer) shall be paid to Seller as liquidated damages, it being
understood that Seller’s actual damages in the event of such default are
difficult to ascertain and that such proceeds represent the parties’ best
current estimate of such damage and thereupon neither party shall have any
further obligation to the other under this Agreement except for the
Post-Termination Obligations.

 

14.  Brokerage.

 

At or prior to Closing, Seller shall pay any and all leasing fees and
commissions due and payable in connection with any Lease. Buyer and Seller each
represent and warrant to the other that they have dealt with no brokers, finders
or intermediaries of any kind in connection with this transaction. Seller does
hereby indemnify and agree to hold Buyer harmless from and against any and all
causes, claims, demands, losses, liabilities, fees, commissions, settlements,
judgments, damages, expenses and fees (including, without limitation, reasonable
attorneys’ fees and court costs) in connection with any claim for commissions,
fees, compensation or other charges relating in any way to any Lease and this
transaction, or the consummation thereof, which may be made by any person, firm
or entity as the result of any of Seller’s acts or the acts of Seller’s
representatives, or as a result of Seller’s breach of its representations to
Buyer contained in this Section. Buyer does hereby indemnify and agree to hold
Seller harmless from and against any and all causes, claims, demands, losses,
liabilities, fees, commissions, settlements, judgments, damages, expenses and
fees (including, without limitation, reasonable attorney’s fees and court costs)
in connection with any claim for commissions, fees, compensation or other
charges relating in any way to this transaction, or the consummation thereof,
which may be made by any person, firm, or entity as the result of any of Buyer’s
acts or the acts of Buyer’s representatives, or as a result of Buyer’s breach of
its representations to Seller contained in this Section. The obligations of
Buyer and Seller under this Section 14 shall survive any termination of or
Closing under this Agreement.

 

15.  Buyer’s Condition Precedent as to Property Tenancies.

 

(a) It is a condition to Buyer’s obligation to close that as of the date of
Closing: (i) relevant portions of the Property be leased to the anchor tenants
described upon the Rent Roll, and that the Property be no less than 95% (based
upon gross leasable area) leased to tenants (other than the anchor tenants)
under leases with all Tenant Conditions (as hereinafter defined) having been
fulfilled, pursuant to the Rent Roll (collectively, the “95% Threshold”), and
(ii) all tenant space shall be in a condition mutually acceptable to Buyer and
Seller (with such determination to be made by not later than the expiration of
the Due Diligence Period), and (iii) all tenant improvement allowances and
leasing commissions for any Lease shall have been fully paid and discharged (or
credited to Buyer at Closing), and (iv) there shall not then exist any material
default under any Lease either on the part of Seller, as landlord, or any
tenant. Buyer and Seller understand and agree that, upon Seller’s execution of
me Master Lease described in the following paragraph, the 95% Threshold shall
have been met; provided that a minimum of 80% of the square feet of Property
floor area shall then have the Tenant Conditions met and the Master Lease shall
apply only to the difference between 80% (or such higher percent then existing)
and the 95% Threshold. Notwithstanding the foregoing, in the event that as of
the date set for Closing in Section 2(a), above, all of the Tenant Conditions
have not yet been fulfilled with respect to the space at the Property leased to
Bank Atlantic (the “Bank Atlantic Space”), but the Tenant Conditions have been
met for all of the remaining space (including the space leased to Publix) at the
Property, Closing may occur and Seller shall enter into the Master Lease with
respect to the Bank Atlantic Space. In the event, however, that as of the date
set for Closing in Section 2(a), above, the 95% Threshold has not been met,
Seller shall have the right to extend the date of Closing until

 

10

--------------------------------------------------------------------------------


 

on or before October 1, 2005 (the “Extended Closing Date”), by giving Buyer,
written notice of the election to so extend prior to the then scheduled date of
Closing and by delivering directly to Buyer the sum of $52,000.00 (the
“Extension Deposit”) for such extension, in cash or certified funds. Such
Extension Deposit shall not be applied to the Purchase Price if this transaction
closes, and shall be non-refundable to Seller unless Buyer breaches this
Agreement. Finally, in the event that as of the Extended Closing Date either (y)
all of the Tenant Conditions have not yet been fulfilled with respect to the
Bank Atlantic Space, but the Tenant Conditions have been met for all of the
remaining space (including the space leased to Publix) at the Property, or (z)
the Tenant Conditions have been met for the space leased to Publix and a minimum
of 80% of the remaining square feet of Property floor area, Closing may occur
and Seller shall enter into the Master Lease with respect to either the Bank
Atlantic Space (in the case of (y) above) or the difference between 80% (or such
higher percent then existing) and the 95% Threshold (n the case of (2) above).

 

(b) Master Lease. For purposes hereof, the term “Project Vacant Space” shall
mean any tenant floor area at the Property that, as of the date of Closing, is
not leased to tenants; and also, any space at the Property (A) leased to tenants
that are not yet open, operating and paying full rent and reimbursable expenses,
and (B) leased to any tenant under a Lease that is more than thirty (30) days
overdue in its payment of rent and reimbursable expenses (collectively, the
“Tenant Conditions”). Provided, however, in the event that as of the date of
Closing, the 95% Threshold has not been met, and any tenant space at the
Property is not leased to tenants under leases with the Tenant Conditions having
been fulfilled, Seller shall deposit with Escrow Agent, as such term is defined
by and pursuant to the Master Lease attached hereto as Exhibit G, and made a
part hereof, from Seller’s net proceeds of sale of the Property, an amount equal
to: (i) all unpaid tenant improvement allowances due under any Lease signed as
of the date of Closing for which the Tenant Conditions are not then fulfilled,
plus (ii) all unpaid broker commissions or consultant fees due by reason of any
Lease signed as of the date of Closing for which the Tenant Conditions are not
then fulfilled, plus (iii) a sum equal to the abatement of rent and reimbursable
expenses under any Lease signed as of the date of Closing for which the Tenant
Conditions are not then fulfilled, plus (iv) for all tenant spaces vacant and
not subject to a lease as of the date of Closing, an amount equal to the sum of:
(a) $5.00 per square foot of Project Vacant Space as and for leasing
commissions, plus (b) $3.00 per square foot of Project Vacant Space as and for
tenant improvement allowances, plus (c) the rental rate provided on the Rent
Roll for each tenant space that is a part of Project Vacant Space as of the date
of Closing for 12-months, plus (d) $2.85 per square foot of Project Vacant Space
as and for 12-months of reimbursable expenses, plus an amount per square foot to
be mutually agreed upon by Buyer and Seller prior to the expiration of the Due
Diligence Period attributable to Project Vacant Space not finished to the
standards described upon Exhibit O attached hereto and made a part hereof
(collectively, the “Master Lease Deposit”). From the date of Closing through the
date upon which all Tenant Conditions are satisfied, Escrow Agent shall pay to
Buyer from the Master Lease Deposit, on the first day of each month, the amount
of rent and other charges which would be due on a monthly basis from tenants of
the Project Vacant Space as if the Tenant Conditions were satisfied (prorated
for any partial month). That portion of the Master Lease Deposit attributable to
tenant improvement allowances, and broker or consultant fees and commissions,
shall be released to Seller immediately upon presentment of the required lien
waivers and related documentation required by any Lease or commission agreement.
The balance of the Master Lease Deposit, if any, attributable to any Project
Vacant Space remaining at the time of satisfaction of the Tenant Conditions with
regard to any Project Vacant Space within 12-months of the date of Closing,
shall be immediately released to Seller upon satisfaction of the Tenant
Conditions related to the Project Vacant Space in question. However, upon the
first anniversary date of the date of Closing, all sums then remaining of the
Master Lease Deposit escrow shall be released to Buyer.

 

16.  Seller’s Obligations Regarding the Leases

 

(a) Conditions to Buyer’s obligation to close with respect to the Property shall
include that there shall not be a material default by either Seller, as
landlord, or any tenant under a Lease, in the performance of the respective
obligations thereunder, and on or prior to ten (10) days before the date of
Closing under this Agreement, Buyer shall have received: (i) an estoppel
certificate, in form and substance reasonably acceptable to Buyer, from each
anchor tenant at the Property (as described upon the Rent Roll) and from tenants
representing no less than 85% of the gross leasable area of the non-anchor
tenants at the Property, an estoppel certificate, substantially in the form of
Exhibit C, attached hereto and by this reference made a part hereof, with
non-material changes thereto, or in another form reasonably acceptable to Buyer
(Publix may deliver its typical form of estoppel); and (ii) an REA estoppel
certificate substantially in the form of Exhibit D, attached hereto and made a
part hereof, from each party to any reciprocal

 

11

--------------------------------------------------------------------------------


 

easement agreement (REA) or like-agreement affecting the Property. To the extent
any non-anchor tenant does not deliver an acceptable (to Buyer) estoppel prior
to Closing (after the 85% estoppel threshold has been achieved), Seller shall
deliver to Buyer a Seller estoppel for each such tenant on the form of Exhibit
C. Buyer shall also have the right to contact any tenant or REA party if such
tenant or REA party does not deliver an estoppel certificate or if the estoppel
certificate delivered by such tenant or REA party contains material changes to
the required form. Seller shall use its reasonable efforts to resolve material
changes between the estoppel certificate furnished to each tenant and REA party
and the estoppel certificate received from any tenant and REA party.

 

(b) Subject to the exception set forth in Section 11 (b), above, between the
date of this Agreement and the earlier of the Closing or the termination of this
Agreement, Seller shall not be permitted to amend, modify or terminate any Lease
affecting all or any portion of the Property, or to enter into new leases of
space at the Property, without first obtaining Buyer’s prior written approval,
such approval not to be unreasonably withheld.

 

17.  Indemnity.

 

From and for a period of twelve (12) months after the date of Closing of the
purchase and sale of the Property, (a) Seller agrees to indemnify, protect,
defend and hold Buyer, its directors, officers, employees, partners, lenders and
agents harmless from and against all claims, actions, losses, damages, costs and
expenses, including, but not limited to, reasonable attorney’s fees and court
costs and liabilities (except those caused solely by the willful misconduct or
negligent acts or omissions of Buyer or its directors, officers, employees,
partners, lenders and agents), arising out of the ownership and operation of the
Property prior to the Closing date, whether arising in contract, tort, or
related to the actual or alleged injury to, or death of, any person or loss of
or damage to property in or upon the Property; and (b) Buyer agrees to
indemnify, protect, defend and hold Seller, its directors, officers, partners,
employees, lenders and agents harmless from and against all claims, actions,
losses, damages, costs and expenses, including, but not limited to, reasonable
attorney’s fees and court costs and liabilities (except those caused solely by
the willful misconduct or negligent acts or omissions of Seller or its
directors, officers, partners, employees, lenders and agents), arising out of
the ownership and operation of the Property by Buyer from and after the Closing
date, whether arising in contract, tort, or related to the actual or alleged
injury to, or death of, any person or loss of or damage to property in or upon
the Property.

 

18.  Miscellaneous

 

(a) All notices, consents and approvals required by this Agreement shall be
either: (i) personally delivered; or (ii) sent via facsimile transmission; or
(iii) sent by overnight courier for next-business day delivery via Federal
Express, UPS, Purolator or another national reputable courier. Said notices,
consents and approvals shall be deemed received on the date the same are
actually received or delivery thereof is refused. Said notices, consents and
approvals shall be sent to the parties hereto at the following addresses, unless
otherwise notified in writing:

 

TO SELLER:

WIN-Ulmerton, Ltd.

 

c/o Paradise Development Group, Inc.
2901 Rigsby Lane
Safety Harbor, Florida
Attn: Mr. Michael T. Wagner
Facsimile: 727/726-2337
Phone:      727/726-1115

 

 

-Copy to:

Forlizzo Law Group, P.A.
2903 Rigsby Lane
Safety Harbor, Florida 34695
Attn: Robert A. Forlizzo, Esquire
Facsimile: 727/669-6929
Phone:       727/669-0550

 

12

--------------------------------------------------------------------------------


 

TO BUYER:

Inland Real Estate Acquisitions, Inc.
2901 Butterfield Road
Oak Brook, IL 60523
Attn: G. Joseph Cosenza, President
Facsimile: 941-779-2000 and 630-218-4935
Phone:    941-779-1000

 

 

Copy to:

The Inland Group, Inc.
2901 Butterfield Road
Oak Brook, IL 60523
Attn: Robert Baum, General Counsel
Facsimile: 630-218-4900 and 630-571-2360
Phone:     630-571-2331

 

(b)  Waiver of Jury Trial.

 

Each of Seller and Buyer hereby expressly waives any right to trial by jury of
any claim, demand, action or cause of action (i) arising under this Agreement or
any other instrument executed or delivered in connection herewith or (ii) in any
way connected with or related or incidental to its dealings with respect to this
Agreement or any other instrument executed or delivered in connection herewith,
or the transactions related hereto or thereto, in each case whether now existing
or hereafter arising, and whether sounding in contract or tort or otherwise; and
each of Seller and Buyer hereby agrees and consents that any such claim, demand,
action or cause of action shall be decided by court trial without a jury.

 

(c)  Entire Agreement and Amendments.

 

This Agreement, together with any Exhibits referred to herein, constitute the
entire understanding between the parties hereto and supersedes any and all prior
arrangements or understandings between the parties. This Agreement can be
amended only by a writing signed by Buyer and Seller.

 

(d)  Exhibits.

 

All exhibits attached hereto are hereby incorporated by reference and made a
part hereof. Said exhibits include the following:

 

(i)          Exhibit A – Legal Description

(ii)         Exhibit B – Assignment of Leases

(iii)        Exhibit C – Tenant Estoppel Certificate – General

(iv)        Exhibit D – REA Estoppel Certificate

(v)         Exhibit E – Rent Roll

(vi)        Exhibit F – Inland Property Management Due Diligence Checklist

(vi)        Exhibit G – Master Lease/Escrow Agreement

(vii)       Exhibit H – INTENTIONALLY DELETED

(viii)      Exhibit I – Tenant Letter

(ix)        Exhibit J – INTENTIONALLY DELETED

(x)         Exhibit K – Audit Representation Letter

(xi)        Exhibit L – Leasing Parameters

(xii)       Exhibit M – Site Plan (Shopping Center)

(xiii)      Exhibit N – INTENTIONALLY DELETED

(xiv)      Exhibit 0 – Vanilla Box Finish Standards

 

(e)   Insurance; Destruction of Improvements.

 

13

--------------------------------------------------------------------------------


 

Between the date of this Agreement and the earlier of the Closing date or the
termination of this Agreement, Seller agrees to maintain with respect to the
Property casualty insurance with replacement cost and agreed amount coverage.

 

If prior to Closing all or any part of the Property is destroyed or damaged or
is taken by condemnation, eminent domain or other governmental acquisition
provisions, then the following procedures shall apply:

 

(i)    If the cost of repair or replacement or the value of the governmental
taking is Two Hundred Fifty Thousand and no/100 Dollars ($250,000.00) or less in
the reasonable opinion of Buyer’s and Seller’s respective engineering
consultants, and the Leases of the Property are not terminable on account
thereof (assuming any necessary repairs, replacements or alterations required
under the Leases are diligently pursued by the landlord thereunder) or, if any
Leases are so terminable, the tenants under such Leases have waived their
termination rights and no abatement of rent occurs as a result of the damage,
destruction or condemnation, Buyer shall close and take the Property as
diminished by such events with no reduction in the Purchase Price, and Seller
shall assign the right to all casualty insurance and condemnation proceeds due
with respect to such destruction, damage or taking to Buyer, as well as, to the
extent the same are assignable, the proceeds and benefits under any rent loss or
business interruption policies attributable to the period following the Closing
and deductibles.

 

(ii)   If the cost of repair or replacement or the value of the governmental
taking is greater than Two Hundred Fifty Thousand and no/100 Dollars
($250,000.00) in the reasonable opinion of Buyer’s and Seller’s respective
engineering consultants, or the Leases are terminable on account thereof
(assuming any necessary repairs, replacements or alterations required under the
Leases are diligently pursued by the landlord thereunder) and the tenant under
such Lease has not waived its termination rights, or if an abatement of rent
occurs as a result of the damage, destruction or condemnation, then Buyer, at
its sole option, may elect either to (x) terminate this Agreement by written
notice to Seller and receive an immediate return of the Earnest Money (and all
interest thereon) and neither party shall have any further liability to the
other hereunder except for the Post-Termination Obligations; or (y) accept an
assignment of Seller’s rights to all casualty insurance and condemnation
proceeds with respect thereto with no reduction in the Purchase Price, it being
understood and agreed that, in such event, Seller shall cooperate with Buyer in
the adjustment and settlement of the insurance or condemnation claim. The
proceeds and benefits under any rent loss or business interruption policies
attributable to the period following the Closing and deductibles shall likewise,
to the extent the same are assignable, be transferred and paid over to Buyer.

 

(iii)  In the event of a dispute between Seller and Buyer with respect to the
cost of repair, restoration or replacement with respect to the matters set forth
in this subsection 18(e), an engineer designated by Seller and an engineer
designated by Buyer shall select an independent engineer licensed to practice in
the jurisdiction where such Property is located who shall resolve such dispute.
All fees, costs and expenses of the engineer so selected shall be shared equally
by Buyer and Seller.

 

(f)   Time of the Essence.

 

Time is of the essence in connection with all dates or periods of time referred
to herein.

 

(g)  Choice of Law,

 

This Agreement is to be governed by, and construed in accordance with, the laws
of the State of Florida.

 

(h)   Successors and Assigns.

 

Except as otherwise provided herein, the provisions and covenants contained
herein shall inure to and be binding upon the heirs, successors and assigns of
the parties hereto. However, Buyer shall have no right to assign any of its
rights, privileges, duties or obligations under this Agreement prior to Closing,
without the prior written

 

14

--------------------------------------------------------------------------------


 

consent of Seller in its sole discretion. Notwithstanding the foregoing, Buyer
shall be permitted, without Seller’s consent, to assign its rights, privileges,
duties and obligations under this Agreement to an entity which is an affiliate
of The Inland Group, Inc. Promptly following, and as a condition to, any
assignment by Buyer permitted under this subsection 18(h), Buyer shall deliver
to Seller an assumption by the assignee of all of Buyer’s duties and obligations
under this Agreement. In the event Seller assigns its rights and obligations
under this Agreement, the liability of Seller shall in no way be affected and
the liability of the Seller for the representations, warranties and covenants
made by the Seller herein shall continue as though no such assignment had been
made.

 

(i)    Section Headings.

 

The headings of the Sections of this Agreement are inserted solely for
convenience of reference, and are not intended to govern, limit or aid in the
construction of any term or provision hereof.

 

(j)    Waiver.

 

No claim of waiver, consent or acquiescence with respect to any provision of
this Agreement shall be made against either party except on the basis of a
written instrument executed by or on behalf of such party. The party for whose
benefit a condition is herein inserted shall have the unilateral right to waive
such condition.

 

(k)   Further Actions.

 

Each of Buyer and Seller agrees to execute such further documents, and take such
further actions, as may reasonably be required to carry out the provisions of
this Agreement, or any agreement or document relating hereto or entered into in
connection herewith. In addition, each of Buyer and Seller agrees to use
reasonable efforts (not including, without limitation, the prosecution of any
litigation or other actions outside of the ordinary course of business) to cause
any conditions to its obligation to close to be satisfied.

 

(1)   Neutral Construction.

 

Each of the parties hereto has been involved in the negotiation, review, and
execution of this Agreement and each has had the opportunity to receive
independent legal advice from attorneys of its choice with respect to the
advisability of making and executing this Agreement. In the event of any dispute
or controversy regarding this Agreement, the parties hereto shall be considered
to be the joint authors of this Agreement and no provision of this Agreement
shall be interpreted against a party hereto because of authorship.

 

(m)  Tax Free Exchange.

 

Each party hereby agrees to take reasonable actions at Closing as are reasonably
necessary to help the other to effectuate a like-kind exchange of the Property
pursuant to Section 1031 of the Internal Revenue Code (the “Code”). Provided,
however, that in no event shall the non-requesting party be required to sign any
document, nor take title to any other real property, nor to incur any additional
expenses or liability in order to effectuate the like-kind exchange. In
addition, the Closing shall not be delayed by the requesting party, Seller or
Buyer, as the case may be, agrees to indemnify, defend and hold the other party
harmless from and against any and all costs, expenses, claims and other
liabilities of any kind arising with regard to the effectuation of a tax free
exchange as described herein. Notwithstanding anything to the contrary provided
herein, the non-requesting party makes no representations or warranties as to
the tax treatment of the transaction contemplated hereby or the ability of the
transaction contemplated to qualify for like-kind exchange treatment pursuant to
Section 1031 of the Code. In the event both parties desire to effectuate a
like-kind exchange as described herein, each party shall pay any and all costs
associated with their respective transactions,

 

(n)   Business Day.

 

As used herein, the term “Business Day” means any day other than Saturday,
Sunday and any day which is a legal holiday in the State of Florida.

 

15

--------------------------------------------------------------------------------


 

(o)   Time Periods. In the event the time for performance of any obligation
hereunder expires on a day that is not a Business Day, the time for performance
shall be extended to the next Business Day,

 

(p)   Attorney’s Fees. In the event of any dispute hereunder or of any action to
interpret or enforce this Agreement, any provision hereof or any matter arising
therefrom, the prevailing party shall be entitled to recover its reasonable
costs, fees and expenses, including, but not limited to, witness fees, expert
fees, consultant fees, attorney, paralegal and legal assistant fees, costs and
expenses and other professional fees, costs and expenses whether suit be brought
or not, and whether in settlement, in any declaratory action, at trial or on
appeal. For purposes of this paragraph, the term “prevailing party” shall mean,
in the case of the claimant, one who is successful in obtaining substantially
all relief sought, and in the case of the defendant or respondent, one who is
successful in denying substantially all of the relief sought by the claimant.

 

(q)   Time Limit on Execution. In the event Buyer has not signed and returned to
Seller a copy of this Agreement signed by Buyer by 5:00 p.m. on June 3, 2005, or
sooner, this Agreement shall be deemed null and void with neither party having
any further obligation to the other.

 

(r)    No Recordation. Neither this Agreement nor a record or a memorandum
thereof shall be recorded in the Public Records of any county in the State of
Florida by either party hereto.

 

 

(PLEASE SEE FOLLOWING PAGE FOR SIGNATURES)

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Buyer has executed this document as of the day and year
first hereinabove written.

 

BUYER:

Inland Real Estate Acquisitions, Inc.,

 

an Illinois corporation

 

 

 

 

 

By:

/s/ G. Joseph Cosenza

 

 

 

G. Joseph Cosenza, President

 

 

 

 

 

SELLER:

WIN-Ulmerton, Ltd.,

 

a Florida limited partnership

 

 

 

By:

PDG II, Inc., a

 

 

Florida corporation, its General Partner

 

 

 

 

 

By:

/s/ Peter H. Monroe

 

 

 

Peter H. Monroe

 

 

 

Vice President

 

 

 

 

 

Date of Acceptance by Seller:  May 31, 2005

 

 

17

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Legal Description

 

Lot 2, HOME DEPOT LARGO PLAT, according to die plat thereof recorded in Plat
Book 128, Pages 76, 77 and 78 of the public records of Pinellas County, Florida.

 

 

Property Address:

 

 

P.I.N.:                                     03/30/15/40911/000/0020

 

18

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ASSIGNMENT OF LEASES

 

For and in consideration of Ten Dollars ($10.00) in hand paid, and other good
and valuable considerations, the receipt and sufficiency of which are hereby
acknowledged,                                                                                                                                                                                         
                                                                                                                                                         
                                      (“Seller”) and as leasing agent for said
Seller (collectively, “Assignor”), hereby assign to Inland
                                             (“Assignee”) as managing agent for
Inland Southeast              , and its successors or assigns, all of Assignor’s
right, title and interest in, to and under that certain lease described on
Exhibit B attached hereto and made a part hereof, which lease relates to that
certain real Property legally described on Exhibit A attached hereto and made a
part hereof. Assignor shall remain responsible and liable for all liabilities
and expenses and landlord obligations relating to the lease which occurred and
accrued prior to the date of this Assignment.

 

IN WITNESS WHEREOF, Assignor has executed and delivered this Assignment of
Leases as of the          day of                      , 2005.

 

ASSIGNOR:

 

 

 

 

 

 

Seller

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

managing agent

 

 

19

--------------------------------------------------------------------------------


 

ACCEPTANCE AND ASSUMPTION

 

The undersigned, Inland US Management LLC, as managing agent for
Inland                 , and its successors or assigns, and the Assignee under
the foregoing Assignment of Leases, hereby accepts such assignment and assumes
all obligations of the landlord under the leases referenced therein arising on
or after the date of this Acceptance and Assumption.

 

The undersigned represents and warrants to the Assignor under the foregoing
Assignment of Leases that it is authorized to execute this Acceptance and
Assumption as managing agent for Inland Southeast                 , and its
successors or assigns, and that this Acceptance and Assumption shall be binding
upon, and shall constitute the enforceable obligation of Inland
Southeast                 , and its successors or assigns.

 

IN WITNESS WHEREOF, the undersigned Assignee has executed and delivered this
Acceptance and Assumption as of the         day of                           ,
2005.

 

 

Inland US Management LLC, as

 

managing agent for Inland                        ,

 

and its successors or assigns

 

 

 

 

 

BY:

 

 

 

 

 

Name:

 

 

 

 

 

Its:

 

 

 

20

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Tenant Estoppel Certificate Form - General

 

To:

 

Inland Real Estate Acquisitions, Inc., and

Inland              , L.L.C. (insert Inland nominee entity),

and its lenders, successors and assigns (“Buyer”)

2901 Butterfield Road

Oak Brook, Illinois 60523

Attention: Robert Brinkman

 

Re:          Lease Agreement dated                                      and
amended                                      (“Lease”), between
                                     as “Landlord”, and
                                                                         , as
“Tenant”, guaranteed by                                                   
(“Guarantor”) for leased premises known as
                                                                         (the
“Premises”) of the property commonly known as
                                                                                                  
(the “Property”).

 

1.             Tenant hereby certifies that the following represents with
respect to the Lease are accurate and complete as of the date hereof.

 

a.

Dates of all amendments, letter

 

 

agreements, modifications and waivers

 

 

related to the Lease

 

 

 

 

b.

Commencement Date

 

 

 

 

c.

Expiration Date

 

 

 

 

d.

Current Annual Base Rent

 

 

 

 

Adjustment Date

 

Rental Amount

 

 

 

 

 

 

 

e.

Fixed or CPI Rent Increases

 

 

 

 

 

 

 

 

 

 

 

 

f.

Square Footage of Premises

 

 

 

 

g.

Security Deposit Paid to Landlord

 

 

 

 

h.

Renewal Options

     Additional Terms for            

 

years at $                  per year

 

 

 

 

i.

Termination Options

Termination Date

 

 

Fees Payable

 

2.

Tenant further certifies to Buyer that:

 

a.

the Lease is presently in full force and effect and represents the entire
agreement between Tenant and Landlord with respect to the Premises;

 

21

--------------------------------------------------------------------------------


 

 

b.

the Lease has not been assigned and the Premises have not been sublet by Tenant;

 

c.

Tenant has accepted and is occupying the Premises, all construction required by
the Lease has been completed and any payments, credits or abatements required to
be given by Landlord to Tenant have been given;

 

d.

Tenant is open for business or is operating its business at the Premises;

 

e.

no installment of rent or other charges under the Lease other than current
monthly rent has been paid more than 30 days in advance and Tenant is not in
arrears on any rental payment or other charges;

 

f.

Landlord has no obligation to segregate the security deposit or to pay interest
thereon;

 

g.

Landlord is not in default under the Lease and no event has occurred which, with
the giving of notice or passage of time, or both, could result in a default by
Landlord;

 

h.

Tenant has no existing defenses, offsets, liens, claims or credits against the
payment obligations under the Lease;

 

i.

Tenant has not been granted any options or rights to terminate the Lease earlier
than the Expiration Date (except as stated in paragraph l(i));

 

j.

Tenant has not been granted any options or rights of first refusal to purchase
the Premises or the Property;

 

k.

Tenant has not received notice of violation of any federal, state, county or
municipal laws, regulations, ordinances, orders or directives relating to the
use or condition of the Premises or the Property;

 

1.

no hazardous wastes or toxic substances, as defined by all applicable federal,
state or local statutes, rules or regulations have been disposed, stored or
treated on or about the Premises or the Property by Tenant;

 

m.

the Lease does not give the Tenant any operating exclusives for the Property;
and

 

n.

Rent has been paid through             , 2005.

 

 

 

3.

This certification is made with the knowledge that Buyer is about to acquire
title to the Property and obtain financing which shall be secured by a deed of
trust (or mortgage), security agreement and assignment of rents, leases and
contracts upon the property. Tenant acknowledges that Buyer’s interest in the
Lease (as landlord) will be assigned to a lender as security for the loan. All
rent payments under the Lease shall continue to be paid to landlord in
accordance with the terms of the Lease until Tenant is notified otherwise in
writing by Buyer’s lender or its successors and assigns. In the event that a
lender succeeds to landlord’s interest under the Lease, Tenant agrees to attorn
to the lender at lender’s request, so long as the lender agrees that unless
Tenant is in default under the Lease, the Lease will remain in full force and
effect. Tenant further acknowledges and agrees that Buyer (including its
lender), their respective successors and assigns shall have the right to rely on
the information contained in this Certificate. The undersigned is authorized to
execute this Tenant Estoppel Certificate on behalf of Tenant.

 

 

 

[TENANT]

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

Date:

 

, 2005

 

22

--------------------------------------------------------------------------------


 

GUARANTOR ESTOPPEL CERTIFICATE

 

Date:                       ,  2005

 

To:                        

 

Inland Real Estate Acquisitions, Inc., and

Inland                , L.L.C. (insert Inland nominee entity),

and its lenders, successors and assigns (“Buyer”)

2901 Butterfield Road

Oak Brook, Illinois 60523

Attention: Robert Brinkman

 

Re: Guaranty Agreement dated                 (“Guaranty of Lease”) pertaining to
that certain lease dated                            between
                                                                                        
as Landlord and                        as Tenant for leased premises known
as                (the “Premises”) located at the property commonly known
as                       (the “Property”).

 

1.     Guarantor certifies to Lender and Buyer that: (a) the Guaranty of Lease
has been properly executed by Guarantor and is presently in full force and
effect without amendment or modification except as noted above; (b) Guarantor
has no existing defenses, offsets, liens, claims or credits against the
obligations under the Guaranty of Lease.

 

2.     This certification is made with the knowledge that Buyer is about to
acquire title to the Property and a lender is about to provide Landlord with
financing which shall be secured by a deed of trust (or mortgage), security
agreement and assignment of rents, leases and contracts upon the Property. 
Guarantor further acknowledges and agrees that Buyer and its lender and their
respective successors and assigns shall have the right to rely on the
information contained in this Certificate.

 

3.     The undersigned is authorized to execute this Guarantor Estoppel
Certificate on behalf of Guarantor.

 

 

[GUARANTOR]

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

23

--------------------------------------------------------------------------------


 

EXHIBIT D

 

REA ESTOPPEL CERTIFICATE

 

REA ESTOPPEL STATEMENT

 

The undersigned                          , a                    corporation
(“         ”), is a party to the                           (REA) recorded
on                                                                                      ,             
in Book               , Page           of the Public Records of          County,
           (the “REA”), between and
among           ,                                     , a
               (“Declarant”), and                                , a
                     (corporation) (“                 “), with respect to the
                                   Shopping Center in               ,
                (the “Shopping Center”)                 has been advised that
Declarant is in process of selling Declarant’s interest in the Shopping Center
to INLAND (entity) having a notice address of 2901 Butterfield Road, Oak Brook,
Illinois 60523, Attention: Vice Chairman (together with its lender, and their
successors and assigns, collectively referred to herein as “Buyer”).
                   hereby states to Buyer as follows:

 

1.             The REA has not been amended and is in full force and effect.

 

2.             The REA is presently in full force and effect according to its
terms.

 

3.                               has neither given nor received any notice of
default with respect to the REA. To the best of                      ’s
knowledge (whereby knowledge shall be limited to the party signing this REA
Estoppel Agreement on behalf of                 ), neither                nor
any other party is in default under the REA.

 

4.             As provided under Section         of the                      
REA,                      acknowledges and agrees that, upon its acquisition of
Declarant’s interest in the Shopping Center, Buyer shall be entitled to all of
the benefits, rights, privileges and burdens of the Declarant under the REA.

 

5.             The gross leasable area of the                       store is
                                          .

 

6.                                  ‘s last contribution for common area
maintenance costs and expenses was for the month of                  , 2005 in
the amount of $                                .

 

This Statement does not (a) constitute a waiver of any rights
                     may have under the REA, or (b) modify, alter, or change any
of the terms or conditions of the REA.  No officer or employee signing this
Statement on behalf of                      shall have any personal liability as
a result of having given this statement.                      shall be estopped
from asserting any claim or defense against Buyer to the extent such claim or
assertion is based upon facts, now known to                     , which are
contrary to those contained herein, if Buyer has acted in reasonable reliance
upon such statements without knowledge of facts to the contrary. This Statement
is given solely for Buyer’s information and may not be relied upon by anyone
other than Buyer, or in connection with any transaction other than the
transaction described above. Capitalized terms used in this Statement, unless
otherwise defined, will have the meanings ascribed to such terms in the REA.

 

 

 

 

 

a                 (corporation)

 

 

 

By:

 

 

 

 

 

 

Its:

 

 

 

 

Note:   Buyer and Seller agree that the parties required to execute this Exhibit
D shall be limited to those parties (excluding local shop space in-line tenants)
who have economic obligations under the REA.

 

24

--------------------------------------------------------------------------------


 

EXHIBIT E

 

Rent Roll

 

25

--------------------------------------------------------------------------------


 

  6/08/05

 

PDG Management, Inc.

 

4:47 pm

 

 

 

 

 

Door: ERIKA

 

Commercial Rent Roll

 

Page:     1

 

 

 

 

 

Property:

Paradise Shoppes of Largo
Largo, FL 33771

 

Report Date From: 6/01/05 To: 6/30/05

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PRORATED

 

 

 

BASE RENT

 

 

 

 

 

SQ. FOOT

 

TERM

 

UNIT INFO

 

BASE RENT

 

RENT PER

 

INCREASE

 

TENANT

 

UNIT REF NO.

 

OCCUPIED

 

FROM

 

TO

 

BASE RENT

 

ANNUAL

 

SQ FT/YR

 

(DATE)

 

Publix Super Markets #1034

 

1048-A1

 

44840

 

7/14/05

 

7/31/25

 

51967.15

 

618805.80

 

13.80

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hairmasters #60777

 

1048-B1

 

1400

 

 

 

 

 

2916.67

 

35000.04

 

25.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chi Ban

 

1048-B2

 

1400

 

 

 

 

 

2683.33

 

32199.96

 

23.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bank Atlantic

 

1048-B3

 

4200

 

 

 

 

 

8750.00

 

105000.00

 

25.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

*** VACANT ***

 

1048-B6

 

1400

 

 

 

 

 

0.00

 

0.00

 

0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

*** VACANT ***

 

1048-B7

 

1400

 

 

 

 

 

0.00

 

0.00

 

0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTALS:

 

 

 

54640

 

 

 

 

 

65917.15

 

791005.80

 

15.26

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Occupied Square Foot:

 

51840

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Vacant Square Foot:

 

2800

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GRAND TOTALS:

 

 

 

54640

 

 

 

 

 

65917.15

 

791005.80

 

15.26

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Occupied Square Foot:

 

51840

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Vacant Square Foot:

 

2800

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BASE RENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INCREASE

 

OPERATING EXPENSE

 

REAL ESTATE TAX

 

CPI EXPENSE

 

GROSS RENTS

 

TENANT

 

(AMOUNT)

 

MONTH

 

SQ FT/YR

 

MONTH

 

SQ FT/YR

 

MONTH

 

SQ FT/YR

 

SQ FT/YR

 

TOTAL

 

Publix Super Markets #1034

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

13.80

 

51,567.15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hairmasters #60777

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

25.00

 

2,916.67

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chi Ban

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

23.00

 

2,683.33

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bank Atlantic

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

25.000

 

8,750.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

*** VACANT ***

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

*** VACANT ***

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTALS:

 

 

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

14.48

 

65,917.15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Occupied Square Foot:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Vacant Square Foot:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GRAND TOTALS:

 

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

14.48

 

65,917.15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Occupied Square Foot:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Vacant Square Foot:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

26

--------------------------------------------------------------------------------


 

EXHIBIT F

 

INLAND PROPERTY MANAGEMENT

DUE DILIGENCE CHECKLIST

 

Please see separate attachment.

 

27

--------------------------------------------------------------------------------


 

EXHIBIT G

 

THE “MASTER LEASE”

To be attached

 

28

--------------------------------------------------------------------------------


 

MASTER LEASE

ESCROW AGREEMENT

 

This MASTER LEASE ESCROW AGREEMENT is made and entered into as of the           
day of                  , 2005, by and among WIN-Ulmerton, Ltd., a Florida
limited partnership (hereinafter referred to as “Seller”), Inland American Largo
Paradise, L.L.C., a Delaware limited liability company (hereinafter referred to
as “Buyer”), and Chicago Title and Trust Company (hereinafter referred to as
“Escrow Agent”) having as its address Attention: Nancy Castro, 171 North Clark
Street, Chicago, Illinois.

 

WITNESSETH:

 

WHEREAS, pursuant to that certain Agreement of Purchase and Sale of Shopping
Center dated as of the 31st day of May, 2005 (the “Contract”), Buyer acquired on
and as of the date hereof from Seller certain real property commonly known as
Paradise Shoppes of Largo shopping center located in Largo, Florida, as more
particularly described by the Contract (the “Property”); and

 

WHEREAS, Seller has agreed to deposit with Escrow Agent the sum of
                                        and no/100 Dollars ($                 )
(the “Vacant Space Escrow Deposit”) with respect to Seller’s obligation to pay
rent and reimbursable expenses to Buyer for Property vacant spaces:
        ,         and         not fulfilling the Tenant Conditions (as
hereinafter defined) and as more particularly described upon Exhibit A, attached
hereto and made a part hereof (collectively, the “Vacant Space”) space at the
Property; and

 

WHEREAS, Seller has agreed to deposit with Escrow Agent the sum of
                                        and no/100 Dollars ($                 )
(the “Leased Space Escrow Deposit”) with respect to Seller’s obligation to pay
rent and reimbursable expenses to Buyer for the Property tenant spaces under
lease: N/A, either not yet fulfilling the Tenant Conditions (and/or more than
30-days overdue in payment of rent) and as more particularly described upon
Exhibit A, (collectively, the “Leased Space not Fulfilling Tenant Conditions”);
and

 

WHEREAS, Seller has agreed to deposit with Escrow Agent the sum of
                                        and no/100 Dollars ($                 )
(the “TI/LC Escrow Deposit”) with respect to Seller’s obligation to pay for
tenant improvement allowances and leasing commissions for Vacant Space and as
more particularly described upon Exhibit A; and

 

WHEREAS, Escrow Agent is willing to accept the Leased Space Escrow Deposit, and
the Vacant Space Escrow Deposit, and the TI/LC Escrow Deposit, and hold and
disburse same in accordance with the terms and conditions set forth below.

 

NOW, THEREFORE, for and in consideration of the premises hereto, the covenants
and agreements hereinafter made, and for Ten Dollars ($10.00) in hand paid to
Escrow Agent, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.  Seller hereby deposits with Escrow Agent, and Escrow Agent hereby
acknowledges receipt of the Leased Space Escrow Deposit, and the Vacant Space
Escrow Deposit, and the TI/LC Escrow Deposit. Escrow Agent hereby agrees to
deposit the Leased Space Escrow Deposit, and the Vacant Space Escrow Deposit,
and the TI/LC Escrow Deposit, into an interest bearing account with a bank
reasonably satisfactory to Buyer, Seller and Escrow Agent with interest accruing
for the benefit of Seller. The federal taxpayer identification of Seller is as
follows: 42-1590052.

 

2.    Leased Space Escrow Deposit.   Escrow Agent shall retain the Leased Space
Escrow Deposit in the account, and shall cause the same to be paid in the manner
described herein. The Leased Space Escrow Deposit is attributable to the Leased
Space not Fulfilling Tenant Conditions. Buyer shall receive a prorated credit
(calculated in accordance with the allocations described in the immediately
following sentence) from the Leased Space Escrow Deposit on the date of Closing
(as defined in the

 

29

--------------------------------------------------------------------------------


 

Contract) for the rent and reimbursable expenses attributable to the Leased
Space not Fulfilling Tenant Conditions from the date of Closing through the end
of the month in which Closing occurs. Thereafter, Buyer shall receive (and
Escrow Agent is hereby authorized to pay to Buyer without further direction from
Seller) monthly payments, in advance, for rent and reimbursable expenses, from
the Leased Space Escrow Deposit, in the monthly amounts described upon Exhibit A
and attributable to each space so described (prorated for any partial months)
(collectively, the “Leased Space Monthly Payment”). The Leased Space Monthly
Payment shall respectively be made by Escrow Agent to Buyer until such time as
the respective tenants under Leased Space not Fulfilling Tenant Conditions
described upon Exhibit A have: (a) accepted its premises, and (b) opened for
business at the Property to the public, and (c) commenced paying rent and other
charges under its lease, and (d) delivered to Buyer evidence that all leasing
commissions and tenant improvement allowances are fully paid, and (e) delivered
a certificate of occupancy to Buyer for the space (collectively, the “Tenant
Conditions”). Buyer shall promptly notify Seller and Escrow Agent of the date a
tenant satisfies the Tenant Conditions. The balance of the Leased Space Escrow
Deposit remaining after satisfaction of the Tenant Conditions for such space
shall then be released to Seller upon the joint direction of Seller and Buyer,
with such disbursement to occur within two (2) business days after Escrow
Agent’s receipt of notification from Buyer of the tenant’s satisfaction of
Tenant Conditions. Any rent and reimbursable expenses received by Buyer from any
Leased Space not Fulfilling Tenant Conditions tenant shall be promptly remitted
by Buyer to Seller (to the extent Buyer has been paid pursuant to the terms of
this Agreement).

 

3.    Vacant Space Escrow Deposit.   Escrow Agent shall retain the Vacant Space
Escrow Deposit in the account, and shall cause the same to be paid in the manner
described herein.  The Vacant Space Escrow Deposit is attributable to the Vacant
Space. Buyer shall receive a prorated credit (calculated in accordance with the
allocations described in the immediately following sentence) from the Vacant
Space Escrow Deposit on the date of Closing for the rent and reimbursable
expenses attributable to the Vacant Space from the date of Closing through the
end of the month in which Closing occurs. Thereafter, Buyer shall receive (and
Escrow Agent is hereby authorized to pay to Buyer without further direction from
Seller) monthly payments, in advance, for rent and reimbursable expenses, from
the Vacant Space Escrow Deposit, in the monthly amounts described upon Exhibit A
and attributable to each space so described (prorated for any partial months)
(collectively, the “Vacant Space Monthly Payment”). The Vacant Space Monthly
Payment shall be made by Escrow Agent to Buyer until such time as tenants under
leases for the Vacant Space have respectively satisfied the Tenant Conditions.
Buyer shall promptly notify Seller and Escrow Agent of the date any tenant
satisfies the Tenant Conditions. As the Vacant Space is leased during the
12-month period following the date of Closing, with the Tenant Conditions having
then been satisfied, the balance of the Vacant Space Escrow Deposit attributable
to each such leased Vacant Space shall then be released to Seller upon the joint
direction of Seller and Buyer, with such disbursement to occur within two (2)
business days after Escrow Agent’s receipt of notification from Buyer that
Vacant Space is leased with the Tenant Conditions having been satisfied. The
balance of the Vacant Space Escrow Deposit attributable to the Vacant Space not
yet leased, if any, remaining on the 1st day of the 2nd year following the date
of Closing, shall be released to Seller reduced by the following described sums
which shall then be payable to Buyer: any pending (and not yet paid by Escrow
Agent) funds disbursement requests made by Buyer in accordance with the terms of
this Agreement. Any rent and reimbursable expenses received by Buyer from any
Vacant Space tenant shall be promptly remitted by Buyer to Seller (to the extent
Buyer has been paid pursuant to the terms of this Agreement).

 

4.    Tenant Improvement Allowances and Leasing Commissions Deposit. The TI/LC
Escrow Deposit is applicable to the Vacant Space on the basis of the product of
                 and no/100 Dollars ($                 ) as and for
leasing/brokerage commissions (“LC”) and tenant improvement allowances (“TI”),
multiplied by                 square feet of Vacant Space.  That portion of the
TI/LC Escrow Deposit attributable to LC shall be released from the Escrow
Deposit by Escrow Agent upon the joint direction of Seller and Buyer accompanied
by signed lien waivers and invoices from the applicable real estate brokers. 
That portion of the TI/LC Escrow Deposit attributable to TI shall be released by
Escrow Agent upon the joint direction of Seller and Buyer accompanied by the
documentation required by each lease, and in any event, no less documentation
than copies of invoices and mechanics lien waivers in the amount of each request
shall accompany the draw request. As each portion of the Vacant Space is leased
to tenants during the 1-year period following the date of Closing, and the
Tenant Conditions are fulfilled as to

 

30

--------------------------------------------------------------------------------


 

such tenant(s), the amount of non-allocated TI/LC Escrow Deposit attributable to
each of such space(s) shall then be released to Seller upon the joint direction
of Seller and Buyer, with such disbursement to occur within two (2) business
days after Escrow Agent’s receipt of notification from Buyer that Vacant Space
is leased with the Tenant Conditions having been satisfied. Any non-allocated
TI/LC Escrow Deposit remaining on the 1st day of the 2nd year following the date
of Closing, for any then Vacant Space, shall be released to Buyer.

 

5.   Escrow Administration. The costs of administration of this Escrow Agreement
by Escrow Agent in the sum of Seven Hundred Fifty and no/100 Dollars ($750.00)
per year shall be shared equally by Seller and Buyer.  This Escrow Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective heirs, principals, successors and assigns and shall be governed and
construed in accordance with the laws of the State of Florida.  No modification,
amendment or waiver of the terms hereof shall be valid or effective unless in
writing and signed by all of the parties hereto.  This Escrow Agreement may be
executed in multiple counterpart originals, each of which shall be deemed to be
and shall constitute an original.  If there is any conflict between the terms of
this Escrow Agreement and the terms of the Contract, the terms of this Escrow
Agreement shall control.

 

6.   Notices. All notices, requests, consents and other communications hereunder
shall be sent to each of the following parties and be in writing and shall
either be: (i) delivered by facsimile transmission, or (ii) personally
delivered, or (iii) sent by Federal Express or other overnight or same day
courier service providing a return receipt, (and shall be effective when
received, when refused or when the same cannot be delivered, as evidenced on the
return receipt) to the following addresses:

 

If to Seller:

WIN-Ulmerton, Ltd.

 

c/o Paradise Development Group, Inc.

 

2901 Rigsby Lane

 

Safety Harbor, Florida

 

Attention: Mr.                       

 

Facsimile:

(727) 726-2337

 

Telephone:

(727) 726-1115

 

 

Copy to:

Forlizzo Law Group, P.A.

 

2903 Rigsby Lane

 

Safety Harbor, Florida 34695

 

Attention: Robert A. Forlizzo, Esquire

 

Facsimile:

(727) 669-6929

 

Telephone:

(727) 669-0550

 

 

If to Buyer:

Inland American Largo Paradise, L.L.C.

 

2901 Butterfield Road

 

Oak Brook, Illinois 60523

 

Attention: Rob Barg

 

Facsimile:

(630) 218-4928

 

 

Copy to:

The Inland Group, Inc.

 

2901 Butterfield Road

 

Oak Brook, Illinois 60523

 

Attention: Robert Baum, General Counsel

 

Facsimile:

(630) 18-4900 and (630) 571-2360

 

 

If to Escrow Agent:

Ms. Nancy Castro

 

Chicago Title and Trust Company

 

171 North Clark Street

 

Chicago, Illinois

 

Facsimile:

 

 

Telephone:

 

 

31

--------------------------------------------------------------------------------


 

7.     Counterparts.  This Escrow Agreement may be executed in counterparts and
shall constitute an agreement binding on all parties notwithstanding that all
parties are not signatories of the original or the same counterpart. 
Furthermore, the signatures from one counterpart may be attached to another to
constitute a fully executed original. The Escrow Agreement may be executed by
facsimile.

 

8.     Reporting.  Escrow Agent agrees to deliver to Buyer and Seller, on a
monthly basis, a copy of the bank statement of account of the Escrow Deposit.
Such monthly statements shall be delivered to: Inland Retail Real Estate Trust,
Inc., 200 Waymont Court, Suite 126, Unit 10, Lake Mary, Florida 32746
(telephone: 407-688-6540; facsimile: 407-688-6543).

 

9.     Potential Adjustment to Purchase Price. Seller and Buyer shall calculate
an adjustment to the Purchase Price based upon the following described formula:

 

The Purchase Price shall be adjusted as follows:

 

(i)        as of the date of this Agreement, calculate the total square feet of
Project Vacant Space and multiply that sum by the base rental per square foot
values, described on a space-by-space basis upon the Rent Roll, to obtain the
Project Vacant Space base rent value (the “Vacant Space Base Rent Value”). The
Vacant Space Base Rent Value shall be calculated as to both the aggregate
Project Vacant Space as well as to Project Vacant Space on a space-by-space
basis; then

 

(ii)       during the twelve (12) month term of this Master Lease Escrow
Agreement, as an individual unit(s) of Project Vacant Space is leased, calculate
the square feet of Project Vacant Space on a space-by-space basis leased to
tenants under Leases (from the date of this Agreement to the date of Closing)
which are then open for business, operating and paying base rent and
reimbursable expenses per their respective Leases (the “Leased Space”); and then
multiply the Leased Space by the actual base rent payable by such tenants under
such Leases (on a space-by-space basis) to obtain, on a space-by-space basis,
the Leased Space base rental value for each individual space (the “Leased Space
Base Rent Value”); then

 

(iii)      subtract the Vacant Space Base Rent Value attributable to Leased
Space from the Leased Space Rent Value (on a space-by-space basis), and divide
the value so obtained by              , to obtain, on a space-by-space basis,
the “Adjustment to Purchase Price Value.” If the Adjustment to Purchase Price
Value is a positive number, the amount will be added to the Purchase Price and
paid by Buyer to Seller at such time as the Vacant Space Escrow Deposit related
to the individual space of Leased Space is disbursed pursuant to Section 3,
above.

 

In calculating the Leased Space Base Rent Value contemplated by subparagraph
(ii), above, there shall be included in such calculation any rental income
received from tenants occupying individual tenant panels on any shopping center
signage.

 

PLEASE SEE FOLLOWING PAGE FOR SIGNATURES

 

32

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Escrow Agreement
to be signed and delivered as of the day and year first above written.

 

 

BUYER:

 

 

 

Inland American Largo Paradise, a Delaware limited liability

 

company

 

 

 

By: Inland Western Retail Real Estate Trust, Inc., a Maryland

 

corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

As Its:

 

 

 

 

 

 

 

SELLER:

 

 

 

WIN-Ulmertom, Ltd., a Florida limited partnership

 

 

 

By: PDG II, Inc., a Florida corporation, its General Partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

As Its:

 

 

 

 

 

 

 

 

 

ESCROW AGENT:

 

 

 

Chicago Title and Trust Company

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

As Its:

 

 

 

33

--------------------------------------------------------------------------------


 

EXHIBIT H

 

INTENTIONALLY DELETED

 

34

--------------------------------------------------------------------------------


 

EXHIBIT I

 

TENANT LETTER
Please see separate attachment

 

35

--------------------------------------------------------------------------------


 

EXHIBIT J

 

INTENTIONALLY DELETED

 

36

--------------------------------------------------------------------------------


 

EXHIBIT K

 

AUDIT REPRESENTATION LETTER

 

               , 2005

 

KPMG LLP

Peat Marwick Plaza

303 E Wacker

Chicago, Illinois 60601

 

Ladies and Gentlemen:

 

We are writing you at your request to confirm our understanding that your audit
of the Historical Summary of Gross Income and Direct Operating Expenses
(Historical Summary) of                  (the Property) for the twelve months
ended December 31, 2004 was made for the purpose of expressing an opinion as to
whether the Historical Summary presents fairly, in all material respects, the
gross income and direct operating expenses in conformity with the accrual basis
of accounting. In connection with your audit we confirm, to the best of our
knowledge and belief, the following representations made to you during your
audit:

 

We have made available to you:

 

All financial records and related data.

 

All minutes of the meetings of stockholders, directors, and committees of
directors, or summaries of actions of recent meetings for which minutes have not
yet been prepared.

 

There have been no:

 

Instances of fraud involving any member of management or employees who have
significant roles in internal control.

 

Instances of fraud involving others that could have a material effect on the
Historical Summary.

 

Other instances of fraud perpetrated on or within the Property.

 

Communications from regulatory agencies concerning noncompliance with, or
deficiencies in, financial reporting practices that could have a material effect
on the Historical Summary.

 

Violations or possible violations of laws or regulations, the effects of which
should be considered for disclosure in the Historical Summary or as a basis for
recording a loss contingency.

 

37

--------------------------------------------------------------------------------


 

There are no:

 

Unasserted claims or assessments that our lawyer(s) has (have) advised us are
probable of assertion and must be disclosed in accordance with Statement of
Financial Accounting Standards (SFAS) No, 5, Accounting for Contingencies.

 

Material liabilities or gain or loss contingencies that are required to be
accrued or disclosed by SFAS No. 5.

 

Material transactions that have not been properly recorded in the accounting
records underlying the Historical Summary.

 

Events that have occurred subsequent to the balance sheet date and through the
date of this letter that would require adjustment to or disclosure in the
Historical Summary.

 

The Property has complied with all aspects of contractual agreements that would
have a material effect on the Historical Summary in the event of noncompliance.

 

All income from operating leases is included as gross income in the Historical
Summary. No other forms of revenue are included in the Historical Summary.

 

Further, we confirm that we are responsible for the fair presentation in the
Historical Summary of Gross Income and Direct Operating Expenses for the twelve
months ended December 31, 2004, in conformity with generally accepted accounting
principles.

 

 

Sincerely,

 

 

 

 

 

38

--------------------------------------------------------------------------------


 

EXHIBIT L

 

LEASING PARAMETERS

 

1.             The proposed use shall be a use typically found in retail centers
of this type.

 

2.             The proposed use does not violate any exclusions or restrictions
existing in any other tenant’s lease or covenants existing in any other
documents of record.

 

3.             The lease is for an original term of not less than 3 years, nor
more than 10 years.

 

4.             No concessions shall be provided to the tenant which would be at
Buyer’s expense.

 

5.             All leases shall be prepared substantially in accordance with the
small shop tenant lease form approved by Buyer during the Due Diligence Period
subject to commercially reasonable variances and prevailing market parameters.

 

6.             The proposed tenant has successful retail and/or business
operating experience including, but not limited to, three years in the type of
business to be operated at the leased premises.   In the absence of three years
experience, the prospective tenant must be an approved franchisee or a
recognized franchisor.

 

7.             The proposed tenant (or the franchisor, if applicable) shall have
more than one location or shall be relocating to the Property an existing
business.

 

8.             The proposed tenant and/or lease guarantor has an aggregate net
worth of at least two years of the total aggregate annualized rent, including
all expenses, for any tenant of the leased premises up to 7,000 square feet.

 

9.             Said leases shall average at least 3% increases per year over the
primary term of the lease.

 

10.           The tenant’s lease will not include rent reductions, co-tenancy,
or early termination clauses of any kind.

 

11.            In addition to tenant’s base rent, the leases will include 100%
reimbursement for taxes, insurance and common area maintenance, including a 15%
administrative charge for CAM (or, in the alternative, providing for a 4-1/2%
management fee).

 

12.            Buyer shall act in a commercially reasonable manner and in good
faith during its review and determination of the credit worthiness of any tenant
and/or guarantor as well as the economic viability of a proposed lease. Also,
Buyer agrees to respond to Seller deliveries of tenant/guarantor credit
information and proposed lease economics within 5 business days after its
receipt by Buyer, otherwise said tenant/guarantor credit worthiness and proposed
lease economics shall be deemed approved by Buyer.

 

13.            Any lease renewals will be for a term of not less than the
primary term and at rental rates at least equal to the rental rate for the
primary term, with 3% per year increases thereafter, and with no tenant
improvements, free rent, or leasing commissions to be paid by Buyer.

 

39

--------------------------------------------------------------------------------


 

EXHIBIT M

 

Site Plan (sketch)

 

40

--------------------------------------------------------------------------------


 

[g221751kq03i001.jpg]


 

41

--------------------------------------------------------------------------------


 

EXHIBIT N

 

INTENTIONALLY DELETED

 

42

--------------------------------------------------------------------------------


 

Exhibit O

 

Vanilla Box Finish Standards

 

43

--------------------------------------------------------------------------------


 

EXHIBIT “C”

 

DESCRIPTION OF TENANT’S WORK AND WORK TO BE PERFORMED BY LANDLORD IN THE LEASED
PREMISES

 

PREFACE

 

This Exhibit “C” describes the obligations of the Landlord and the Tenant for
the design and construction of the Leased Premises. Each term used in this
Exhibit, which is defined in the main body of the Lease, shall have the same
meaning when used herein.

 

The work described in Section “A” and “B” will be performed by Landlord at
Landlord’s expense pursuant to Landlord’s plans. The work described in Section
“D” will be performed by the Landlord at Tenant’s expense.

 

The work described in Section “C” will be performed by Tenant at Tenant’s
expense and shall be completed in accordance with Tenant’s Final Plans as
approved by Landlord.

 

Landlord and Tenant have a common interest in opening the Leased Premises on the
Grand Opening Date (if this Lease is made prior thereto). To this end, Landlord
will coordinate its work with the Tenant’s work insofar as the schedule and
prudent construction practice will allow. To insure mutual cooperation of
Landlord’s and Tenant’s contractors, Landlord will assign one or more Tenant
Coordinators to assist Tenant in Tenant’s design and construction work.

 

In order to insure an orderly and aesthetically coordinated storefront and sign
design, plans and drawings for same shall be submitted to Landlord for approval
as described under Section “E”, “Procedure”.

 

SECTION “A” - WORK BY LANDLORD IN LANDLORD’S BUILDING

 

1.           A non-combustible structure, including columns, girders, beams,
joints, roof deck and floors.

 

2.           A built-up roof above demised space.

 

3.           Masonry exterior walls and storefronts.

 

SECTION “B” - WORK BY LANDLORD IN LEASED PREMISES

 

1.             Demising Partitions:

Partition walls between rental spaces will be of one-hour fire rated
construction using 3 1/2” metal studs with 5/8” drywall on both sides, extending
to the underside of the roof deck. The walls will be taped, sanded and ready for
paint.

 

2.             Floor Slabs:

Concrete floor slabs, smooth troweled finish.

 

3.             Egress Door:

Rear egress will be provided by a hollow metal door at rear wall of the Leased
premises, if required by Building Code.

 

4.             Electrical Service:

The electrical supply for each rental space will include a 200-amp panel.

 

The service will be 120/208 3 phase 200 amp at the Tenant’s panel, which will be
located at Landlord’s designated point on the rear wall of rental space.

 

5.             Washroom:

One toilet room, with one toilet and one wash basin completely installed and
connected to the necessary plumbing and ventilation, together with the
partitions and door enclosing the same and vinyl composition floor tile - as per
all handicap requirements.

 

1

--------------------------------------------------------------------------------


 

6.             Ceiling:

Standard 2’ x 4’ white metal grid. The light fixtures will be provided in the
ceiling grid system per the Landlord’s ceiling plan. Sufficient 2’ x 4’ lay-in
acoustical tile will be delivered by the Landlord to the demised premises for
installation by the Tenant.

 

7.             Heating and Air Conditioning:

The H.V.A.C. system, including ductwork and diffusers in the Landlord’s standard
layout, will be provided. Equipment sizes will be as per Landlord’s H.V.A.C.
plans.

 

B.            Fire Sprinklers:

A sprinkler system will be installed as per Landlord’s plan with sprinkler heads
dropped to a height of 10’. However, any changes in head locations or extra
heads required because of tenant improvements will be installed by Landlord at
Tenant’s expense.

 

9.             Telephone:

Empty conduits to Landlord’s designated point in the rental space from
Landlord’s equipment room will be installed by Landlord.

 

10.           Water:

Landlord’s contractor will bring water service to the point of water meter
connection. The Tenant will have to pay a deposit, together with fees for (a)
water meter, (b) meter connection and (c) sewer connection for the Leased
Premises. The Landlord will provide an in-ground concrete box for water meter.

 

11.           Sign Conduit:

An empty conduit will be installed by Landlord from a point within the Leased
Premises above the ceiling at the Landlord’s storefront bulkhead to a point on
the canopy designated for the installation of Tenant’s sign.

 

SECTION “C” - WORK BY TENANT IN LEASED PREMISES

 

All work by Tenant in the Leased Premises shall be performed by contractors
approved in advance by Landlord. As one of the conditions for approval, Landlord
may require the contractor to procure a Payment Bond for the benefit of the
Tenant.

 

Tenant shall not, either directly or indirectly, employ or permit the employment
of any contractor, mechanic, or laborer, or permit any materials in the Leased
Premises, if the use of such contractor, mechanic, or laborer or such materials
would, in the Landlord’s opinion, create any difficulty, strike or
jurisdictional dispute with other contractors, mechanics or laborers engaged by
Tenant or Landlord or others, or would in any way disturb the construction,
maintenance, cleaning, repair, management, security or operation of the Leased
Premises or the Shopping Center or any part of either. In the event of any
interference or conflict, Tenant, upon demand of Landlord, shall cause all
contractors, mechanics or laborers, or all materials causing such interference,
difficulty or conflict, to leave or be removed from the Leased Premises
immediately.

 

1.         Utilities by Tenant: Tenant shall directly arrange for the
procurement at Tenant’s expense of the following items:

 

(a)       All building, plumbing, occupancy and other required permits, with
copies of same to be provided to the Landlord;

 

(b)       Telephone service through empty conduit from Landlord’s equipment room
to the Leased Premises;

 

(c)       All required utility meters and fees; and

 

(d)       Connection to the Landlord - installed utilities.

 

2.         Non-Combustible Construction:

All Tenant construction shall be non-combustible. Treated, fire resistant wood
will be permitted where approved by the jurisdictional authorities.

 

3.         Temporary Services:

In the event permanent services are not made available to Tenant for and during
construction, including lighting, power and water (but excluding any and all
power for use in heating or air conditioning from the Premises), temporary
services may be obtained, at the Tenant’s expense, from Landlord at cost, the
amount being payable to Landlord by Tenant on demand.

 

2

--------------------------------------------------------------------------------


 

4.         Signs:

The Tenant is responsible for the supply and installation of all signage at the
Tenant’s expense. The Tenant will be responsible for preparing and submitting
sign plans and specifications to the Landlord for approval.

 

5.         Other Work:

“Other work” shall be defined as work not included in Landlord’s Work.

 

6.         Discipline:

Tenant shall enforce strict discipline and good order among the employees of
Tenant’s contractors and subcontractors.

 

7.         Character of Employees:

Tenant shall not employ any unfit person or anyone not skilled in the work he is
performing, or any workman that is incompatible with the workforce or who will
cause, or whose presence will cause, labor disputes.

 

8.         Cleaning of Premises:

Tenant shall maintain the Leased Premises in a clean and orderly condition
during construction and merchandising. Tenant shall promptly remove all unused
construction materials, equipment, shipping containers, packaging, debris, and
flammable waste from the Shopping Center. Tenant shall contain all construction
materials, equipment, fixtures, merchandise, shipping containers and debris
within the Leased Premises. The common exterior areas of the Shopping Center
shall be clear of Tenant’s equipment, merchandise, fixtures, refuse and debris
at all times. Trash storage within the Leased Premises shall be confined to
covered metal containers.

 

9.         Violations:

In the event the Tenant is notified of any violations of codes, ordinance
regulations, requirements or guidelines, either by the jurisdictional
authorities or by the Landlord, Tenant shall, at its expense, correct such
violations within such ten (10) calendar days after such notification.

 

10.       Trash Removal:

Tenant is responsible for the removal of all trash and debris at the Leased
Premises. Trash storage within the Leased Premises shall be confined to covered
metal containers.

 

SECTION “D” - WORK BY LANDLORD IN LEASED PREMISES AT TENANT’S EXPENSE

 

1.         Roof Openings:

Any roof opening required will be performed by Landlord’s roofing contractor.
Such openings will include supporting structures, angles, curbs, flashings,
ducts, vents and grills. Landlord may refuse to approve any openings which, in
Landlord judgment, exceed the capability of the structural system.

 

SECTION “E” - PROCEDURE

 

1.         Tenant Coordinator: Landlord’s Tenant Coordinator shall be
responsible for the review of Tenant’s Design Drawings and Final Plans. All
questions pertaining to the design and construction of the Leased Premises and
all plan submittals shall be directed to the Tenant Coordinator.

 

2.         Lease Outline Drawing: Landlord shall furnish to Tenant a drawing of
the Leased Premises of the type commonly known as a Lease Outline Drawing
(herein sometimes referred to as the “L.O.D.”). The L.O.D. shall be prepared by
Landlord’s architect at a scale of 1/4 inch equals 1 foot and shall show the
dimensions and square footage of the Leased Premises. In addition, the L.O.D.
shall show the location of the sprinkler feed, electrical conduit, soil pipe,
water line and points of entry of other Landlord-supplied services.

 

3.         Store Plans: Tenant shall supply Landlord with four (4) sets of store
plans and specifications, which shall include the name and contact information
for the Tenant’s contractor and architect. These plans should include
store-front elevations, reflected celling plan, interior layout and finish,
plumbing, mechanical and electrical plans, and should be submitted for approval
within thirty (30) days after execution of the Lease. These plans shall be
prepared at a scale of 1/4 inch equals 1 foot.

 

4.         Sign Plans: Tenant shall supply Landlord with four (4) sets of
signage plans for approval. The scale on the signage plans should be 1/4 inch
equals 1 foot.

 

5.         Final (Revised) Plans:  If the store plans shall have been marked
“disapproved” by Landlord, the Final Plans shall incorporate any revisions to
the store plans required to satisfy Landlord’s reason for disapproval of the
store plans. On or before twenty (20) days after receipt of the Final Plans,
Landlord shall return to Tenant the Final Plans, marked either “approved” or
“disapproved”.   If they are marked “disapproved”,

 

3

--------------------------------------------------------------------------------


 

Landlord shall also note their reasons for such disapproval, and Tenant shall,
on or before ten (10) days after receipt of such “disapproved” Final Plans,
correct any deficiencies noted by Landlord and resubmit the corrected Final
Plans to Landlord. Tenant’s Work shall be performed only in accordance with the
approved plans.

 

6.         List of Tenant’s Contractors: Tenant shall furnish Landlord with a
list of contractors Tenant intends to use to construct the Leased Premises.
Landlord shall reserve the right to approve disapprove any and all of said
contractors.

 

7.         Tenant’s Work: On or before the Construction Commencement Date,
Tenant shall commence Tenant’s Work and diligently and continually proceed to
complete the Leased Premises in accordance with the approved Final Plans and
permit Landlord to commence the work specified in Section “D” hereof.

 

8.         Permits: Tenant shall obtain all necessary permits from the
jurisdictional authority and forward a copy of all the permits to the Landlord
prior to its and Landlord’s start of work in the Leased Premises.

 

9.         Certificate of Occupancy: Tenant shall secure an occupancy permit
from the jurisdictional authorities in sufficient time to allow Tenant to open
the Leased Premises in accordance with the opening requirements of this Lease.

 

10.       Temporary Storefront: If Tenant’s Work is not completed within the
time required by this Lease (or, in any event, is not completed on the Grand
Opening Date), Landlord may, at Tenant’s expense, install a temporary storefront
or barricade.

 

11.       Landlord’s work is limited to that required of Landlord by this
Exhibit “C” and Tenant shall be required to make all improvements to the Leased
Premises in accordance with Tenant’s Final Plans, as approved by Landlord.

 

12.       Tenant shall provide Landlord with copies of Certificates of Insurance
and Competency from subcontractor.

 

13.       Tenant shall provide Landlord with Final Releases of lien from all
subcontractors within ten (10) working days of completion of work prior to final
acceptance by Landlord.

 

4

--------------------------------------------------------------------------------